Exhibit 10.26

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 4, 2012

among

MSCI INC.,

as the Borrower,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

MORGAN STANLEY & CO. INCORPORATED,

as Collateral Agent,

and

The Other Lenders Party Hereto

 

 

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

J.P. MORGAN SECURITIES LLC and

FIFTH THIRD BANK,

as Joint Lead Arrangers and Joint Book-Runners,

J.P. MORGAN SECURITIES LLC,

as Syndication Agent,

and

BANK OF AMERICA, N.A.,

THE ROYAL BANK OF SCOTLAND PLC,

TD BANK, N.A.,

COMPASS BANK and

HSBC BANK USA, NATIONAL ASSOCIATION

as Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page      ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS   

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      40   

1.03

   Accounting Terms      41   

1.04

   Rounding      42   

1.05

   Times of Day      42   

1.06

   Letter of Credit Amounts      42   

1.07

   Currency Equivalents Generally      42   

1.08

   Pro Forma Calculation      42       ARTICLE II       THE COMMITMENTS AND
CREDIT EXTENSIONS   

2.01

   The Loans      43   

2.02

   Borrowings, Conversions and Continuations of Loans      43   

2.03

   Letters of Credit      45   

2.04

   Swing Line Loans      53   

2.05

   Prepayments      56   

2.06

   Termination or Reduction of Commitments      59   

2.07

   Repayment of Loans      60   

2.08

   Interest      61   

2.09

   Fees      62   

2.10

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     62   

2.11

   Evidence of Debt      63   

2.12

   Payments Generally; Administrative Agent’s Clawback      64   

2.13

   Sharing of Payments by Lenders      65   

2.14

   Increase in Commitments      67   

2.15

   Cash Collateral      69   

2.16

   Defaulting Lenders      70   

2.17

   Discounted Voluntary Prepayments      72   

2.18

   Extended Term Loans and Extended Revolving Credit Commitments      74   

2.19

   Refinancing Term Loans      76   

2.20

   Replacement Revolving Credit Commitments      78       ARTICLE III      
TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01

   Taxes      80   

3.02

   Illegality      82   

3.03

   Inability to Determine Rates      83   

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans      84   

3.05

   Compensation for Losses      85   

3.06

   Mitigation Obligations; Replacement of Lenders      86   

3.07

   Survival      86   

 

-i-



--------------------------------------------------------------------------------

Section

        Page        ARTICLE IV           CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS   

4.01

   Conditions to the Effectiveness of the Amendment and Restatement      86   

4.02

   Conditions to All Credit Extensions      88       ARTICLE V      
REPRESENTATIONS AND WARRANTIES   

5.01

   Existence, Qualification and Power      89   

5.02

   Authorization; No Contravention      89   

5.03

   Governmental Authorization; Other Consents      90   

5.04

   Binding Effect      90   

5.05

   Financial Statements; No Material Adverse Effect      90   

5.06

   Litigation      91   

5.07

   No Default      91   

5.08

   Ownership of Property; Liens      91   

5.09

   Environmental Compliance      91   

5.10

   Insurance      92   

5.11

   Taxes      92   

5.12

   ERISA Compliance      92   

5.13

   Subsidiaries; Equity Interests; Loan Parties      93   

5.14

   Margin Regulations; Investment Company Act      93   

5.15

   Disclosure      93   

5.16

   Compliance with Laws      94   

5.17

   Intellectual Property; Licenses, Etc.      94   

5.18

   Solvency      94   

5.19

   Anti-Money Laundering and Economic Sanctions Laws      94       ARTICLE VI   
   AFFIRMATIVE COVENANTS   

6.01

   Financial Statements      95   

6.02

   Certificates; Other Information      96   

6.03

   Notices      98   

6.04

   Payment of Obligations      99   

6.05

   Preservation of Existence, Etc.      99   

6.06

   Maintenance of Properties      99   

6.07

   Maintenance of Insurance      99   

6.08

   Compliance with Laws      100   

6.09

   Books and Records      100   

6.10

   Inspection Rights      100   

6.11

   Use of Proceeds      100   

6.12

   Covenant to Guarantee Obligations and Give Security      101   

6.13

   Compliance with Environmental Laws      105   

6.14

   Further Assurances      105   

6.15

   Compliance with Terms of Leaseholds      106   

6.16

   Material Contracts      106   

6.17

   Maintenance of Ratings      106   

6.18

   Collateral Suspension Period      106   

 

-ii-



--------------------------------------------------------------------------------

Section

        Page        ARTICLE VII           NEGATIVE COVENANTS   

7.01

   Liens      107   

7.02

   Indebtedness      110   

7.03

   Investments      113   

7.04

   Fundamental Changes      116   

7.05

   Dispositions      117   

7.06

   Restricted Payments      118   

7.07

   Change in Nature of Business      119   

7.08

   Transactions with Affiliates      119   

7.09

   Burdensome Agreements      120   

7.10

   Use of Proceeds      121   

7.11

   Financial Covenants      121   

7.12

   Capital Expenditures      121   

7.13

   Amendments of Organization Documents and Indebtedness      122   

7.14

   Accounting Changes      122   

7.15

   Prepayments, Etc. of Indebtedness      122   

7.16

   Equity Interests of Wholly-Owned Subsidiaries      122       ARTICLE VIII   
   EVENTS OF DEFAULT AND REMEDIES   

8.01

   Events of Default      123   

8.02

   Remedies upon Event of Default      125   

8.03

   Application of Funds      126       ARTICLE IX       ADMINISTRATIVE AGENT   

9.01

   Appointment and Authority      127   

9.02

   Rights as a Lender      127   

9.03

   Exculpatory Provisions      128   

9.04

   Reliance by Administrative Agent      129   

9.05

   Delegation of Duties      129   

9.06

   Resignation of Administrative Agent      129   

9.07

   Non-Reliance on Administrative Agent and Other Lenders      130   

9.08

   No Other Duties, Etc.      130   

9.09

   Administrative Agent May File Proofs of Claim      130   

9.10

   Collateral and Guaranty Matters      131   

9.11

   Withholding Taxes      132       ARTICLE X       MISCELLANEOUS   

10.01

   Amendments, Etc.      133   

10.02

   Notices; Effectiveness; Electronic Communications      136   

10.03

   No Waiver; Cumulative Remedies      138   

10.04

   Expenses; Indemnity; Damage Waiver      138   

10.05

   Payments Set Aside      140   

 

-iii-



--------------------------------------------------------------------------------

Section

        Page  

10.06

   Successors and Assigns      141   

10.07

   Treatment of Certain Information; Confidentiality      146   

10.08

   Right of Setoff      148   

10.09

   Interest Rate Limitation      148   

10.10

   Counterparts; Integration; Effectiveness      148   

10.11

   Survival of Representations and Warranties      149   

10.12

   Severability      149   

10.13

   Replacement of Lenders      149   

10.14

   Governing Law; Jurisdiction; Etc.      150   

10.15

   WAIVER OF JURY TRIAL      151   

10.16

   No Advisory or Fiduciary Responsibility      151   

10.17

   USA PATRIOT Act Notice      152   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

   Commitments and Applicable Percentages

5.06

   Litigation

5.08(b)

   Existing Liens

5.08(c)

   Owned Real Property

5.09

   Environmental Matters

5.12(d)

   ERISA Matters

5.13

   Subsidiaries and Other Equity Investments; Loan Parties

5.17

   Intellectual Property Matters

6.07

   Current Insurance Policy

6.12

   Guarantors

7.02

   Existing Indebtedness

7.05

   Dispositions

7.09

   Burdensome Agreements

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Term Note

C-2

   Revolving Credit Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   Guaranty

G

   Security Agreement

H

   United States Tax Compliance Certificate

I

   Loan Auction Procedures

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of May 4, 2012,
among MSCI Inc., a Delaware corporation (the “Borrower”), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Swing Line Lender
and L/C Issuer, and MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent.

PRELIMINARY STATEMENTS:

WHEREAS, pursuant to the Credit Agreement, dated as of the Original Closing Date
(the “Original Credit Agreement”), among the Borrower, MSSF, as Administrative
Agent, Swing Line Lender and L/C Issuer, and the other parties thereto, the
lenders thereunder extended credit to the Borrower in the form of (a) term loans
in an aggregate principal amount of $1,275,000,000 and (b) a revolving credit
facility in an aggregate principal amount of $100,000,000;

WHEREAS, the Borrower has requested that (a) the Lenders extend credit in the
form of (i) Tranche A Term Loans in an aggregate principal amount equal to
$880,000,000, the proceeds of which the Borrower will use, together with cash on
hand, to prepay all of the loans outstanding under the Original Credit Agreement
simultaneously with the effectiveness of this Agreement and (ii) Revolving
Credit Loans at any time and from time to time prior to the Maturity Date for
the Revolving Credit Facility, in an aggregate principal amount at any time
outstanding not in excess of $100,000,000 and (b) the L/C Issuer issue Letters
of Credit for the account of the Borrower or its Subsidiaries.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree to amend and restate the Original
Credit Agreement, and the Original Credit Agreement is hereby amended and
restated, in its entirety as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Additional Commitments” means Additional Revolving Credit Commitments or
Additional Term Commitments.

“Additional Commitments Effective Date” has the meaning specified in
Section 2.14(b).

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Additional
Commitments pursuant to Section 2.14, Extended Term Loans and/or Extended
Revolving Credit Commitments pursuant to Section 2.18, Refinancing Term Loans
pursuant to Section 2.19, and/or Replacement Revolving Credit Commitments
pursuant to Section 2.20, which shall be



--------------------------------------------------------------------------------

consistent with the applicable provisions of this Agreement and otherwise
reasonably satisfactory to the parties thereto. Each Additional Credit Extension
Amendment shall be executed by the Administrative Agent, the L/C Issuer and/or
the Swing Line Lender (to the extent Section 10.01 would require the consent of
the L/C Issuer and/or the Swing Line Lender, respectively, for the amendments
effected in such Additional Credit Extension Amendment), the Loan Parties and
the other parties specified in the applicable Section of this Agreement (but not
any other Lender not specified in the applicable Section of this Agreement) ,
but shall not effect any amendments that would require the consent of each
affected Lender or all Lenders pursuant to the proviso in the first paragraph of
Section 10.01. Any Additional Credit Extension Amendment may include conditions
for delivery of opinions of counsel and other documentation consistent with the
conditions in Section 4.01 of the Original Credit Agreement and certificates
confirming satisfaction of conditions consistent with Section 4.02, all to the
extent reasonably requested by the Administrative Agent or the other parties to
such Additional Credit Extension Amendment.

“Additional Institutional Term Loans” means Additional Term Loans that are
Institutional Term Loans.

“Additional Non-Institutional Term Loans” means Additional Term Loans that are
not Institutional Term Loans.

“Additional Revolving Credit Commitments” has the meaning specified in
Section 2.14(a).

“Additional Term Commitments” has the meaning specified in Section 2.14(a).

“Additional Term Loans” means loans made pursuant to Additional Term
Commitments.

“Administrative Agent” means MSSF in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

 

-2-



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Credit Agreement as amended from
time to time in accordance with the terms hereof.

“Amendment and Restatement Effective Date” has the meaning specified in
Section 4.01.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Fee Rate” means (i) from the Amendment and Restatement Effective
Date to the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 6.02(a) for the fiscal quarter during which the
Amendment and Restatement Effective Date occurs, 0.50% per annum and
(ii) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Pricing Level

   Consolidated Leverage Ratio    Applicable Fee
Rate

        1

   £ 1.50:1.00    0.250%

        2

   > 1.50:1.00 and £ 1.75:1.00    0.375%

        3

   > 1.75:1.00    0.500%

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
written request of the Required Revolving Lenders, Pricing Level 3 shall apply,
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered until the first Business Day immediately
following delivery of such Compliance Certificate, at which time the Applicable
Fee Rate shall be determined based on such Compliance Certificate. If at any
time an Event of Default shall have occurred and be continuing, then, upon the
written request of the Required Revolving Lenders, Pricing Level 3 shall apply
as of the first Business Day after the date on which the Borrower shall have
received such request until the first Business Day on which such Event of
Default is waived or no longer exists.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

-3-



--------------------------------------------------------------------------------

“Applicable Percentage” means (a) in respect of any Class of Term Loans, with
respect to any Term Lender under such Class at any time, the percentage (carried
out to the ninth decimal place) of such Class of Term Loans represented by the
principal amount of such Term Lender’s Term Loans of such Class at such time and
(b) in respect of the Revolving Credit Facility, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the Revolving Credit Facility represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments. The Applicable Percentage of each Lender
in respect of each Facility as of the Amendment and Restatement Effective Date
is set forth opposite the name of such Lender on Schedule 2.01.

“Applicable Rate” means, from the Amendment and Restatement Effective Date to
the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(a) for the fiscal quarter during which the Amendment
and Restatement Effective Date occurs, 1.25% per annum for Base Rate Loans and
2.25% per annum for Eurodollar Rate Loans and Letter of Credit Fees and
(ii) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

Applicable Rate

 

Pricing Level

   Consolidated Leverage Ratio    Eurodollar Rate
(Letters of
Credit)    Base Rate
Loans

        1

   £ 1.25:1.00    1.50%    0.50%

        2

   > 1.25:1.00 and £ 1.50:1.00    1.75%    0.75%

        3

   > 1.50:1.00 and £ 1.75:1.00    2.00%    1.00%

        4

   > 1.75:1.00    2.25%    1.25%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the written
request of the Required Lenders, Pricing Level 4 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered until the first Business Day immediately following delivery
of such Compliance Certificate, at which time the Applicable Rate shall be
determined based on such Compliance Certificate. If at any time an Event of
Default shall have occurred and be continuing, then, upon the written request of
the Required Lenders, Pricing Level 4 shall apply as of the first Business Day
after the date on which the Borrower shall have received such request until the
first Business Day on which such Event of Default is waived or no longer exists.

 

-4-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to a Facility of any
Class, a Lender that has a Commitment with respect to such Class or holds a Loan
of such Class at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“ARCA Transaction” means, collectively, (i) entering into this Agreement,
(ii) the transactions described in the second paragraph of the Preliminary
Statements, and (iii) the payment of the fees and expenses incurred in
connection with the foregoing.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed or advised by the same investment
advisor or investment advisors that are Affiliates of one another.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Auction Manager” has the meaning specified in Section 2.17(a).

“Auction Notice” means an auction notice given by the Borrower in accordance
with the Auction Procedures with respect to a Discounted Prepayment Offer.

“Auction Procedures” means the auction procedures with respect to Discounted
Prepayment Offers set forth in Exhibit I hereto.

 

-5-



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated statements of
financial condition of the Borrower and its Subsidiaries for the fiscal year
ended December 31, 2011, and the related consolidated statements of income,
comprehensive income, shareholders’ equity and cash flows for such fiscal year
of the Borrower and its Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Amendment and Restatement Effective Date to the
earliest of (i) the Maturity Date for the Revolving Credit Facility, (ii) the
date of termination of the Revolving Credit Commitments pursuant to
Section 2.06, and (iii) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and of the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest, if any,
quoted for such day in The Wall Street Journal as the “U.S. Prime Rate” and
(c) the Eurodollar Rate for an Interest Period of one month beginning on such
day (or if such day is not a Business Day, the Business Day immediately
preceding such day) plus 1.00% per annum.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing of Loans pursuant to Section 2.01 or pursuant to
any Additional Credit Extension Amendment.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York and, if such day relates to any Eurodollar Rate
Loan, means any such day that is also a London Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations) that are (or are required to be) set forth in a
consolidated statement of cash flows of such Person for such period in
accordance with GAAP. For purposes of this definition, (a) the purchase price of
equipment that is purchased substantially contemporaneously with the trade-in of
other equipment shall be included in Capital Expenditures only to the extent of
the gross amount by which such purchase price exceeds the credit granted by the
seller of such equipment for the equipment being traded in at such time and
(b) “Capital Expenditures” shall not include expenditures (i) made to restore,
replace, rebuild, develop, maintain, improve or upgrade property, to the extent
such expenditure is made with, or subsequently reimbursed out of,

 

-6-



--------------------------------------------------------------------------------

insurance proceeds, indemnity payments, condemnation awards (or payments in lieu
thereof) or damage recovery proceeds or other settlements relating to any
damage, loss, destruction or condemnation of such property, (ii) constituting
reinvestment of the Net Cash Proceeds of any Disposition, to the extent
permitted under Section 2.05(b)(ii), (iii) made by the Borrower or any of its
Subsidiaries as payment of the consideration for Permitted Acquisitions,
(iv) made by the Borrower or any of its Subsidiaries to effect leasehold
improvements to any property leased by the Borrower or any of its Subsidiaries
as lessee, to the extent that such expenses have been reimbursed in cash by the
landlord, (v) actually paid for or reimbursed by a third party (excluding the
Borrower and any of its Subsidiaries) and for which none of the Borrower and its
Subsidiaries has provided or is required to provide or incur, directly or
indirectly, any consideration or monetary obligation to such third party or any
other person (whether before, during or after such period), or (vi) made with
the Equity Net Cash Proceeds from the sale or issuance of Qualified Equity
Interests of the Borrower that are Not Otherwise Applied.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the L/C Issuer
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted under this Agreement):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or certificates of deposit or bankers’ acceptances of,
any commercial bank that (i) (A) is a Lender or (B) is organized under the laws
of the United States of America, any state thereof or the District of Columbia
or is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 360 days from the
date of acquisition thereof;

 

-7-



--------------------------------------------------------------------------------

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated, at the time of acquisition thereof, at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, in each case with maturities of not more than 360
days from the date of acquisition thereof;

(d) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having, at the time of acquisition thereof, an Investment Grade Rating
with maturities of 360 days or less from the date of acquisition;

(e) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case
having, at the time of acquisition thereof, an Investment Grade Rating with
maturities of 360 days or less from the date of acquisition;

(f) fully collateralized repurchase agreements with a term of not more than 30
days for underlying securities described in clauses (a) through (e) above and
entered into with a financial institution satisfying the criteria described in
clause (b) above;

(g) any money market or similar fund not less than 90% of the assets of which
are comprised of cash or any of the items specified in clauses (a) through
(f) of this definition and as to which withdrawals are permitted at least every
90 days; and

(h) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, credit card or purchase card services and other cash
management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender.

“Casualty Event” means, with respect to any property of the Borrower or any of
its Subsidiaries, any loss of or damage to, or any condemnation of, such
property for which the Borrower or any of its Subsidiaries receives insurance
proceeds or proceeds of a condemnation award.

“Change in Law” means the occurrence, after the Amendment and Restatement
Effective Date, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines

 

-8-



--------------------------------------------------------------------------------

or directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of equity securities
of the Borrower representing more than 35% of the combined voting power of all
of the issued and outstanding equity securities of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower; or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Class” means (i) with respect to any Commitment, its character as a Revolving
Credit Commitment, a Tranche A Term Loan Commitment or any other group of
Commitments (whether established by way of new Commitments or by way of
conversion or extension of existing Commitments or Loans) designated as a
“Class” in an Additional Credit Extension Amendment and (ii) with respect to any
Loans, its character as a Revolving Credit Loan, a Swing Line Loan, a Tranche A
Term Loan or any other group of Loans (whether made pursuant to new Commitments
or by way of conversion or extension of existing Loans) designated as a “Class”
in an Additional Credit Extension Amendment; provided that (x) in no event shall
there be more than three Classes of revolving credit commitments or more than
three Classes of revolving credit loans outstanding at any time and
(y) notwithstanding anything to the contrary, the borrowing and repayment of
Revolving Credit Loans shall be made on a pro rata basis across all Classes of
Revolving Credit Loans (except to the extent that any applicable Additional
Credit Extension Amendment provides that the Class of Revolving Credit Loans
established thereunder

 

-9-



--------------------------------------------------------------------------------

shall be entitled to less than pro rata treatment), and any termination of
Revolving Credit Commitments shall be made on a pro rata basis across all
Classes of Revolving Credit Commitments (except to the extent that any
applicable Additional Credit Extension Amendment provides that the Class of
Revolving Credit Commitments established thereunder shall be entitled to less
than pro rata treatment). Commitments or Loans that have different maturity
dates, pricing (other than upfront fees) or other terms shall be designated
separate Classes.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” and “Material Real Property” referred
to in the Collateral Documents and all of the other property that is or is
intended under the terms of the Collateral Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties.

“Collateral Agent” means Morgan Stanley & Co. Incorporated in its capacity as
collateral agent under any of the Collateral Documents or any successor or
replacement collateral agent.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, IP Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent and/or the Collateral Agent pursuant to
Section 6.12 and, during any Collateral Reinstatement Period, any New Collateral
Documents delivered to the Administrative Agent and/or the Collateral Agent
pursuant to Section 6.18(b) with respect to such Collateral Reinstatement
Period, and each of the other agreements, instruments or documents that creates
or purports to create a Lien in favor of the Collateral Agent for the benefit of
the Secured Parties.

“Collateral Reinstatement Date” has the meaning specified in Section 6.18(b).

“Collateral Reinstatement Event” has the meaning specified in Section 6.18(b).

“Collateral Reinstatement Period” means each period commencing on the Collateral
Reinstatement Date with respect to such period and ending on any Collateral
Suspension Date occurring after such Collateral Reinstatement Date.

“Collateral Suspension Date” means the date on which: (i) no Default or Event of
Default exists, (ii) each of the Borrower’s corporate family rating from Moody’s
and corporate credit rating from S&P is an Investment Grade Rating as of such
date, (iii) any or all of the Liens granted or purported to be granted on the
Collateral securing the Secured Hedge Agreements and the Secured Cash Management
Agreements are concurrently released to the same extent that such Liens on such
Collateral securing the other Obligations are released and (iv) a Responsible
Officer of the Borrower delivers an officer’s certificate to the Administrative
Agent and the Collateral Agent that (1) certifies to the satisfaction or
concurrent satisfaction of the foregoing and (2) directs the Collateral Agent to
release the Collateral in accordance with the second sentence under
Section 6.18(a).

 

-10-



--------------------------------------------------------------------------------

“Collateral Suspension Period” means each period commencing on the Collateral
Suspension Date with respect to such period and ending on the Collateral
Reinstatement Date with respect to such Collateral Suspension Date.

“Commitment” means a Tranche A Term Loan Commitment, a Revolving Credit
Commitment or any other commitment to extend credit established pursuant to an
Additional Credit Extension Amendment, as the context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D or any other form reasonably acceptable to the Borrower and the
Administrative Agent.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted (and not added back) in calculating such Consolidated Net
Income (without duplication): (i) Consolidated Interest Charges, (ii) the
provision for Federal, state, local and foreign income taxes and for foreign
withholding taxes payable, (iii) depreciation and amortization expense,
including any amortization of intangibles, (iv) non-cash charges (including
founders’ grants made in connection with the initial public offering of the
Borrower’s common stock and non-cash charges related to employee benefit or
other management or stock compensation plans or expense, but excluding
write-offs, write-downs or reserves with respect to accounts receivable or
inventory (which write-offs, write-downs or reserves shall not be added back
under any clause of this definition of Consolidated EBITDA (other than clause
(b)(ii) below))) (provided that if any such non-cash charges represent an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA in such future period to such extent, and excluding
amortization of a prepaid cash item that was in a prior period), (v) integration
costs related to the RiskMetrics Transaction (including severance and relocation
costs, one-time compensation charges, restructuring charges, integration costs
and reserves), (vi) unusual or non-recurring losses or expenses (including
severance and relocation costs, one-time compensation charges, restructuring
charges, integration costs and reserves), including such items related to
Permitted Acquisitions and to closure/consolidation of facilities, in an amount
not to exceed, in the aggregate under this clause (vi) for any Measurement
Period, 5.0% of Consolidated EBITDA for such Measurement Period,
(vii) transaction costs, fees and expenses (including swap breakage costs) in
connection with the ARCA Transaction, or, to the extent permitted hereunder, any
sale of Equity Interests, any Permitted Acquisition or other Investment
permitted under Section 7.03, any Disposition permitted under Section 7.05, the
incurrence of, or any refinancing of, any Indebtedness permitted under
Section 7.02 (in each case whether or not successful), (viii) any net after-tax
loss from the early extinguishment of Indebtedness or hedging obligations or
other derivative instruments, (ix) costs of surety bonds incurred in connection
with financing activities, (x) mark-to-market losses recognized pursuant to FASB
ASC Topic 815 or any successor thereof, (xi) to the extent reimbursement
therefor is actually received by the Borrower or a

 

-11-



--------------------------------------------------------------------------------

Subsidiary, expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with a Permitted Acquisition and
(xii) cash expenses incurred during such period in connection with casualty
events to the extent such expenses are reimbursed in cash by insurance during
such period and minus (b) the following to the extent included in calculating
such Consolidated Net Income (without duplication): (i) Federal, state, local
and foreign income tax credits, (ii) all non-cash items increasing Consolidated
Net Income (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period or
reversal of a reserve with respect to accounts receivable or inventory which
reduced Consolidated EBITDA hereunder in a prior period), (iii) unusual or
non-recurring gains or income, (iv) any net after-tax income from the early
extinguishment of Indebtedness or hedging obligations or other derivative
instruments, and (v) mark-to-market gains recognized pursuant to FASB ASC Topic
815 or any successor thereof (in each case of or by the Borrower and its
Subsidiaries for such Measurement Period); provided that (x) there shall be
excluded in determining Consolidated EBITDA non-operating currency transaction
gains and losses (including the net loss or gain resulting from Swap Contracts
for currency exchange risk) and (y) for purposes of determining the Consolidated
Leverage Ratio and Consolidated Interest Coverage Ratio, Consolidated EBITDA
shall be determined on a Pro Forma Basis. The calculation of Consolidated EBITDA
shall exclude any non-cash impact attributable to the reduction in deferred
revenue or reduction in deferred costs to balance sheet accounts as a result of
the fair value exercise undertaken as required by purchase method of accounting
for any acquisition permitted hereunder, in accordance with GAAP (such exclusion
to be reflected in the period in which such revenues or costs would have been
recorded had such reduction not been required).

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct but not
contingent obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than accrued expenses, deferred expenses and trade
accounts payable in the ordinary course of business and earn-out obligations),
(e) all Attributable Indebtedness, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Borrower or any of its
Subsidiaries, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or any of its Subsidiaries is a general partner or joint venturer (but
only to the extent such Person is liable therefor as a result of such Person’s
ownership interest in such joint venture), unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary. Notwithstanding any other
provision of this Agreement to the contrary, the amount of Consolidated Funded
Indebtedness for which recourse is limited either to a specified amount or to an
identified asset of such Person shall be deemed to be equal to such specified
amount or the fair market value of such identified asset as determined by such
Person in good faith, as the case may be.

 

-12-



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any Measurement Period, the sum,
without duplication, of (a) all interest, premium payments and debt discount in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP but, in any event, excluding upfront fees
and expenses and the amortization of deferred financing costs (including, for
the avoidance of doubt, any upfront fees, expenses or amortized deferred
financing costs accelerated upon giving effect to amendments to the Original
Credit Agreement, this Agreement, amendments to this Agreement and the
transactions contemplated thereby or hereby), and (b) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for such period. For purposes of the foregoing, interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower or any Subsidiary with respect to interest rate Swap Contracts.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges paid
in cash, in each case, of or by the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude, without duplication, (a) any net after-tax extraordinary
gains or losses for such Measurement Period and the cumulative effect of a
change in accounting principles during such Measurement Period, (b) any net
after-tax gains or losses on asset sales outside the ordinary course of
business, (c) the net income of any Subsidiary (other than a Guarantor) during
such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that the Borrower’s equity in the net income of any
such Person for such Measurement Period shall be included in Consolidated Net
Income up to the aggregate amount of cash or Cash Equivalents actually
distributed by such Person during such Measurement Period to the Borrower or a
Guarantor as a dividend or other distribution, and (d) any income (or loss) for
such Measurement Period of any Person (other than the Borrower) if such Person
is not a Subsidiary, except that the Borrower’s equity in the net income of any
such Person for such Measurement Period shall be included in Consolidated Net
Income up to the aggregate amount of cash or Cash Equivalents actually
distributed by such Person during such Measurement Period to the Borrower or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary (other than a Guarantor), such Subsidiary is
not precluded from further distributing such amount to the Borrower (or a
Guarantor) as described in clause (c) of this proviso).

 

-13-



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means (a) a Borrowing or (b) an L/C Credit Extension.

“Cumulative Retained Excess Cash Flow” means (A) the sum of (x) $338,077,000 and
(y) the sum of Excess Cash Flow (but not less than zero for any period) for each
ECF Period (it being understood that no Excess Cash Flow generated during any
period shall increase Cumulative Retained Excess Cash Flow until the financial
statements for such period are delivered pursuant to Section 6.01(a) and the
related Compliance Certificate is delivered pursuant to Section 6.02(a)) minus
(B) the sum of (i) the amount of Excess Cash Flow required to be applied to
prepay Loans pursuant to Section 2.05(b)(i), (ii) the amount of Investments made
(or simultaneously being made) pursuant to Section 7.03(l), (iii) the amount of
Restricted Payments made (or simultaneously being made) pursuant to the proviso
to Section 7.06(h), (iv) the amount of Capital Expenditures made (or
simultaneously being made) pursuant to the second sentence of Section 7.12 and
(v) prepayments, redemptions, purchases, defeasances or other satisfaction of
Indebtedness made (or simultaneously being made) pursuant to Section 7.15(f)(A).

“Current Assets” means, with respect to any Person, all assets (other than cash,
Cash Equivalents, prepaid income taxes and deferred income taxes) of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of such Person, after deducting appropriate and adequate reserves
therefrom in each case in which a reserve is proper in accordance with GAAP.

“Current Liabilities” means, with respect to any Person, all items that, in
accordance with GAAP, would be classified as current liabilities on the balance
sheet of such Person, but excluding, without duplication, (a) the current
portion of any long-term Indebtedness, (b) outstanding Revolving Credit Loans,
Swing Line Loans and L/C Obligations to the extent otherwise included therein
and (c) deferred income taxes.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

-14-



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Revolving
Credit Facility plus (iii) 2% per annum; provided, however, that with respect to
a Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent (following consultation with the
Borrower), (a) has failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit or Swing Line Loans, within three Business Days of the date required to
be funded by it hereunder, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or, with respect to Revolving Credit Lenders, under other agreements
in which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Discounted Prepayment Offer” means an offer by the Borrower to prepay Term
Loans pursuant to the Auction Procedures and otherwise in accordance with
Section 2.17.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part, (c) provides for the scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case of clauses (a) through
(d) above, prior to the date that is ninety-one (91) days after the Latest
Maturity Date; provided that an Equity Interest shall not be deemed to be a
Disqualified Equity Interest solely because it is redeemable or is required to
be redeemed as a result of a change of control or asset

 

-15-



--------------------------------------------------------------------------------

sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments and all outstanding Letters of Credit.

“Documentation Agents” means Bank of America, N.A., The Royal Bank of Scotland
plc, TD Bank, N.A., Compass Bank and HSBC Bank USA, National Association.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“ECF Period” means each fiscal year of the Borrower commencing with the fiscal
year ending December 31, 2012.

“Economic Sanctions Laws” means any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing, including any applicable provisions of the
Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as amended), the
International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended) and Executive Order 13224 (effective September 24, 2001), as amended.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or (ii) resides, is organized or chartered, or has a place of business
in a country or territory that is the subject of OFAC sanctions programs.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
waste systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use,

 

-16-



--------------------------------------------------------------------------------

handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Net Cash Proceeds” means, with respect to the issuance or sale of any
Qualified Equity Interest of the Borrower, the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such issuance or sale over
(ii) all taxes, underwriting discounts and commissions and other reasonable
out-of-pocket fees and expenses incurred by the Borrower in connection with such
issuance or sale.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities of such Person convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting;
provided that “Equity Interests” shall exclude any indebtedness convertible into
or exchangeable for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and the rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) any failure to meet the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, with respect to any Pension Plan, whether or
not waived, or the failure to make any required contribution to a Multiemployer
Plan; (d) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (e) the filing of a notice of intent to terminate a Pension
Plan or Multiemployer Plan or the treatment of a Pension Plan or Multiemployer
Plan amendment as a termination under Section 4041 or 4041A of ERISA,
respectively; (f) the institution by the PBGC of proceedings to terminate a
Pension Plan or Multiemployer Plan; (g) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any

 

-17-



--------------------------------------------------------------------------------

Pension Plan or Multiemployer Plan; (h) the determination that any Pension Plan
is considered an at-risk plan or a Multiemployer Plan is in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303 and 305 of ERISA; or (i) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means: (a) for any Interest Period with respect to a
Eurodollar Rate Loan, (i) the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. (London time) two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which Dollar deposits for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by the
Administrative Agent and with a term equivalent to such Interest Period would be
offered to major banks in the London or other offshore interbank eurodollar
market for such currency at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period
or (b) for any interest calculation with respect to a Base Rate Loan on any
date, (i) the rate per annum equal to BBA LIBOR, at approximately 11:00 a.m.
(London time), determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered to major banks in
the London interbank eurodollar market at their request at the date and time of
determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any ECF Period, the excess (if any) of (a) the
sum, without duplication, of (i) Consolidated EBITDA for such ECF Period,
(ii) if there was a net increase in consolidated Current Liabilities of the
Borrower and its Subsidiaries for such ECF Period, the amount of such net
increase, (iii) if there was a net decrease in consolidated Current Assets of
the Borrower and its Subsidiaries for such ECF Period, the amount of such net
decrease, (iv) to the extent excluded from the calculation of Consolidated Net
Income for such ECF Period, after-tax extraordinary cash gains and (v) to the
extent excluded from the calculation of Consolidated EBITDA for such ECF Period,
unusual or non-recurring cash gains or income over (b) the sum (for such ECF
Period), without duplication, of (i) Consolidated Interest Charges actually paid
in cash by the Borrower and its Subsidiaries, (ii) scheduled principal
repayments, to the extent actually made of Term Loans pursuant to
Section 2.07(a) or of term loans pursuant to Section 2.07(a) of the Original
Credit Agreement, (iii) all income taxes

 

-18-



--------------------------------------------------------------------------------

and foreign withholding taxes actually paid in cash by the Borrower and its
Subsidiaries, (iv) Capital Expenditures actually made by the Borrower and its
Subsidiaries in such ECF Period to a party other than the Borrower or any of its
Subsidiaries solely to the extent permitted by this Agreement, except to the
extent such Capital Expenditures were financed with proceeds of Indebtedness
(other than Revolving Credit Loans) or Equity Interests of the Borrower or any
of its Subsidiaries or other proceeds from a financing transaction that would
not be included in Consolidated EBITDA, (v) if there was a net increase in
consolidated Current Assets of the Borrower and its Subsidiaries for such ECF
Period, the amount of such net increase, (vi) if there was a net decrease in
consolidated Current Liabilities of the Borrower and its Subsidiaries for such
ECF Period, the amount of such net decrease, (vii) cash used to consummate a
Permitted Acquisition during such ECF Period to the extent not financed with
proceeds of Indebtedness (other than Revolving Credit Loans) or Equity Interests
of the Borrower or any of its Subsidiaries, or other proceeds from a financing
transaction that would not be included in Consolidated EBITDA, (viii) the
aggregate amount of principal payments of Consolidated Funded Indebtedness
(other than the Loans) made during such ECF Period, excluding any amount funded
with proceeds from the issuance of Indebtedness (other than Revolving Credit
Loans) or Equity Interests of the Borrower or any of its Subsidiaries or other
proceeds from a financing transaction that would not be included in Consolidated
EBITDA, provided that (A) such payments are not prohibited under this Agreement
and (B) if such Indebtedness consists of a revolving line of credit, the
commitments under such revolving line of credit are permanently reduced by the
amount of such payment, (ix) the aggregate amount of any premium, make-whole or
penalty payments actually paid in cash by the Borrower or any of its
Subsidiaries during such period that are required to be made in connection with
any prepayment of Indebtedness and that are accounted for as extraordinary
items, except to the extent such premium, make-whole or penalty payments are
financed with the proceeds of Indebtedness (other than Revolving Credit Loans)
or Equity Interests of the Borrower or any of its Subsidiaries or other proceeds
from a financing transaction that would not be included in Consolidated EBITDA,
(x) cash payments made during such ECF Period in respect of non-cash charges
that increased Excess Cash Flow in any prior applicable period, (xi) to the
extent excluded from the calculation of Consolidated Net Income, after-tax
extraordinary cash losses or expenses, (xii) cash integration costs related to
the RiskMetrics Transaction (including severance and relocation costs, one-time
compensation charges, restructuring charges, integration costs and reserves),
(xiii) transaction costs, fees and expenses (including swap breakage costs) in
connection with the ARCA Transaction, or, to the extent permitted hereunder, any
sale of Equity Interests, any Permitted Acquisition or other Investment
permitted under Section 7.03, any Disposition permitted under Section 7.05, the
incurrence of, or any refinancing of, any Indebtedness permitted under
Section 7.02 (in each case whether or not successful) and not paid with the
proceeds of any financing transaction, including proceeds of the Loans (other
than Revolving Credit Loans), (xiv) to the extent included in calculating
Consolidated EBITDA, cash expenses of surety bonds incurred in connection with
financing activities, (xv) to the extent included in calculating Consolidated
EBITDA, unusual or non-recurring losses or expenses, charges and integration
costs that are cash expenditures and (xvi) the amount expended for the
prepayment of Term Loans pursuant to Discounted Prepayment Offers under
Section 2.17.

 

-19-



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder or any other Loan Document,
(a) Taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits Taxes imposed by the United States, (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.13), any United States federal withholding Tax that is
imposed on amounts payable to such Foreign Lender pursuant to any laws in effect
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 3.01(a), (d) any withholding Taxes
(including any U.S. federal backup withholding tax) attributable to a Lender’s
failure to comply with Section 3.01(e) and (e) any U.S. federal withholding Tax
imposed under FATCA.

“Existing Class” means a Class of Existing Term Loans or a Class of Existing
Revolving Credit Commitments.

“Existing Letters of Credit” means those letters of credit issued and
outstanding as of the Amendment and Restatement Effective Date under the
Original Credit Agreement.

“Existing Revolving Credit Commitments” has the meaning specified in
Section 2.18(b).

“Existing Term Loans” has the meaning specified in Section 2.18(a).

“Extended Class” means a Class of Extended Term Loans or a Class of Extended
Revolving Credit Commitments.

“Extended Revolving Credit Commitments” has the meaning specified in
Section 2.18(b).

“Extended Term Loans” has the meaning specified in Section 2.18(a).

“Extending Lender” has the meaning specified in Section 2.18(c).

“Extension Effective Date” has the meaning specified in Section 2.18(c).

“Extension Election” has the meaning specified in Section 2.18(c).

“Extension Request” means a Revolving Credit Extension Request or a Term Loan
Extension Request.

“Facility” means the Tranche A Term Facility, the Revolving Credit Facility or
any credit facility created pursuant to an Additional Credit Extension
Amendment, as the context may require.

 

-20-



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Section 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version thereof that is substantively comparable and
not materially more onerous to comply with), and any current or future Treasury
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the Administrative Agent Fee Letter dated as of May 4, 2012,
between the Borrower and MSSF.

“Foreign Lender” means any Lender or L/C Issuer that is not a United States
person within the meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and in the FASB ASC or
such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

 

-21-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(g).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made (or, if such Guarantee is limited by its terms to a
lesser amount, such lesser amount) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith; provided that, in the case of any Guarantee
of the type set forth in clause (b) above, if recourse to such Person for such
Indebtedness is limited to the assets subject to such Lien, then such Guarantee
shall be a Guarantee hereunder solely to the extent of the lesser of (x) the
amount of the Indebtedness secured by such Lien and (y) the value of the assets
subject to such Lien. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 6.12 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a Guaranty or Guaranty supplement pursuant to
Section 6.12.

“Guaranty” means, collectively, the Amended and Restated Guaranty dated as the
date hereof made by the Guarantors in favor of the Secured Parties,
substantially in the form of Exhibit F, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12, in each case as amended,
supplemented or otherwise modified from time to time.

 

-22-



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

“Immaterial Subsidiary” means, at any date of determination, a Subsidiary of the
Borrower that, together with all other Immaterial Subsidiaries, (i) did not have
total assets on the last day of the most recent Measurement Period that equaled
or exceeded 5% of the consolidated total assets of the Borrower and its
Subsidiaries at such date, (ii) did not contribute 5% or more of the
Consolidated EBITDA of the Borrower and its Subsidiaries for such period and
(iii) does not own any Material Intellectual Property or any Material Real
Property.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable, deferred expenses or
accrued expenses in the ordinary course of business and earn-out obligations
until such obligations become a liability on the balance sheet of such Person in
accordance with GAAP and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness of such Person;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

 

-23-



--------------------------------------------------------------------------------

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer (but only to the extent such Person is
liable therefor as a result of such Person’s ownership interest in such joint
venture), unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Institutional Term Loans” means term loans of the type marketed primarily to
institutional term loan lenders (as opposed to commercial banks) in the primary
syndication thereof.

“Intellectual Property Security Agreement” means, collectively, each
intellectual property security agreement, in substantially the form of Exhibit A
to the Security Agreement, delivered on the Original Closing Date together with
each other intellectual property security agreement and intellectual property
security agreement supplement delivered pursuant to Section 6.12, in each case
as amended, supplemented or otherwise modified from time to time.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each fiscal quarter of the Borrower, commencing
with the first such day to occur after the Amendment and Restatement Effective
Date, and the Maturity Date of the Facility under which such Loan was made (with
Swing Line Loans being deemed made under the Revolving Credit Facility for
purposes of this definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or if available to, and consented to by, all the Appropriate
Lenders, nine or twelve months thereafter, as selected by the Borrower in its
Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

-24-



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or
substantially all of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but shall be reduced by the amount equal to any returns (including
dividends, interest, distributions, returns of principal and profits on sale)
received by (or, in the case of any Guarantee, the reduction in exposure to) the
Borrower or any of the Subsidiaries in cash in respect of any such Investments
made after the Original Closing Date.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) (with a stable or better outlook) by Moody’s or BBB- (or the
equivalent) (with a stable or better outlook) by S&P, or an equivalent rating by
any other nationally recognized statistical rating agency selected by the
Borrower.

“IP Rights” has the meaning specified in Section 5.17.

“IP Security Agreement Supplement” has the meaning specified in Section 12(f) of
the Security Agreement.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Latest Maturity Date” means, at any time of determination, the latest Maturity
Date for any Class of Loans or Commitments outstanding at such time.

 

-25-



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means MSSF in its capacity as issuer of Letters of Credit
hereunder, any successor issuer of Letters of Credit hereunder or any other
Lender that agrees to be an L/C Issuer and is approved by the Borrower and the
Administrative Agent to issue Letters of Credit. The term “L/C Issuer” shall
mean the applicable issuer of the relevant Letters of Credit as the context may
require.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Arrangers” means Morgan Stanley MUFG Loan Partners, LLC, J.P. Morgan
Securities LLC and Fifth Third Bank, an Ohio banking corporation, in their
capacities as joint lead arrangers and joint bookrunners for the ARCA
Transaction.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

 

-26-



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect for the Revolving Credit Facility (or,
if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means a loan of any Class by a Lender to the Borrower under Article II.

“Loan Documents” means, collectively, (a) this Agreement and amendments of and
joinders to this Agreement that are deemed pursuant to their terms to be Loan
Documents for purposes hereof, (b) the Notes, (c) the Guaranty, (d) the
Collateral Documents (other than during a Collateral Suspension Period), (e) the
Fee Letter, (f) any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.15 of this Agreement, (g) each Issuer
Document and (h) each Additional Credit Extension Amendment; provided, that,
unless otherwise specified in the applicable Collateral Document or the Guaranty
and other than during a Collateral Suspension Period, for the purposes of the
Collateral Documents and the Guaranty, “Loan Documents” shall also include
Secured Hedge Agreements and Secured Cash Management Agreements.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse effect on the operations,
business, properties, liabilities (actual or contingent) or financial condition
of the Borrower and its Subsidiaries, taken as a whole; (b) a material adverse
effect on the ability of the Loan Parties (taken as a whole) to perform their
payment obligations under any Loan Document; or (c) a material adverse effect on
the rights and remedies of the Lenders and the Administrative Agent under any
Loan Document.

 

-27-



--------------------------------------------------------------------------------

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party the breach of which could reasonably be expected to have
a Material Adverse Effect.

“Material Domestic Subsidiary” means at any time, any Domestic Subsidiary that
(a) contributed 5.0% or more of the Consolidated EBITDA of the Borrower
attributable to the Borrower and the Domestic Subsidiaries for the most recent
Measurement Period, (b) had consolidated assets representing 5.0% or more of the
total consolidated assets of the Borrower and the Domestic Subsidiaries on the
last day of the most recent Measurement Period or (c) owns any Material
Intellectual Property or any Material Real Property; provided, that the Borrower
shall be required, from time to time, to designate one or more Domestic
Subsidiaries that would not otherwise satisfy the foregoing requirements as
Material Domestic Subsidiaries to the extent that (a) the aggregate amount of
the Consolidated EBITDA of the Borrower for the most recent Measurement Period
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries would otherwise exceed 10.0% or more of the Consolidated EBITDA of
the Borrower attributable to the Borrower and the Domestic Subsidiaries for such
period or (b) the total consolidated assets of all Domestic Subsidiaries that
are not Material Domestic Subsidiaries would otherwise exceed 10.0% or more of
the total consolidated assets of the Borrower and the Domestic Subsidiaries on
the last day of the most recent Measurement Period; provided further that any
Domestic Subsidiary that has Guaranteed any material Indebtedness of any of the
Loan Parties shall be a Material Domestic Subsidiary.

“Material Intellectual Property” means any IP Rights that are material to the
operation of the business of the Borrower and its Subsidiaries, taken as a
whole.

“Material Real Property” means real property owned in fee by any Loan Party with
a fair market value in the good faith judgment of such Loan Party in excess of
$2,500,000.

“Maturity Date” means (a) with respect to the Tranche A Term Facility and the
Revolving Credit Facility, the fifth year anniversary of the Amendment and
Restatement Effective Date and (b) with respect to any other Class of Loans or
Commitments, the maturity date specified in the Additional Credit Extension
Amendment related thereto; provided, however, that, in each case, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower ending on or prior to such date;
provided that solely for purposes of determining Excess Cash Flow, “Measurement
Period” as used in the definition of Consolidated EBITDA shall be the applicable
ECF Period.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Morgan Stanley” means Morgan Stanley, a Delaware corporation.

 

-28-



--------------------------------------------------------------------------------

“Mortgage” means any mortgage, deed of trust, trust deeds, deed to secure debt
or similar document encumbering any Material Real Property and securing the
Obligations of one or more Loan Parties.

“MSSF” means Morgan Stanley Senior Funding, Inc. and its successors.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any of its Subsidiaries,
or any Casualty Event, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount, premium or penalty, if
any, interest and other amounts payable in respect of any Indebtedness that is
secured by the applicable asset and that is, or is required to be, repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable out-of-pocket fees and expenses incurred by the
Borrower or such Subsidiary in connection with such transaction, (C) taxes
reasonably estimated to be actually payable within two years of the date of the
relevant transaction (including, in the case of any Disposition or Casualty
Event in respect of property of any Foreign Subsidiary, taxes payable upon the
repatriation of such proceeds to the United States) in connection therewith;
provided that, if the amount of any estimated taxes pursuant to subclause
(C) exceeds the amount of taxes actually required to be paid in cash in respect
of such Disposition, the aggregate amount of such excess shall constitute Net
Cash Proceeds; (D) amounts provided as a reserve against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Disposition (provided that, to the extent and at the time any such amounts
are released from such reserve other than to pay such liability, such amounts
shall constitute Net Cash Proceeds); provided, further, that no such proceeds
resulting from any Disposition or any Casualty Event shall be considered Net
Cash Proceeds until the aggregate amount of such proceeds not applied pursuant
to Section 2.05(b)(ii) exceeds $2,500,000, at which time the entire amount of
such proceeds (including such $2,500,000) shall constitute Net Cash Proceeds;
and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) all
taxes (including in the case of any Indebtedness incurred or issued by any
Foreign Subsidiary, taxes payable upon the repatriation of such proceeds to the
United States), underwriting discounts and commissions, and other reasonable
out-of-pocket fees and expenses, incurred by the Borrower or such Subsidiary in
connection therewith.

 

-29-



--------------------------------------------------------------------------------

In the case of any such amounts received by a Subsidiary that is not a wholly
owned Subsidiary of the Borrower, the Net Cash Proceeds shall be limited to the
portion of such amounts corresponding to the percentage of the Equity Interests
of such Subsidiary held directly or indirectly by the Borrower.

“New Collateral Documents” has the meaning specified in Section 6.18(b).

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Not Otherwise Applied” means, with respect to any amount of Equity Net Cash
Proceeds, such amount that has not previously been (and is not simultaneously
being) applied as described in (1) clause (b)(vi) of the second sentence of the
definition of Capital Expenditures, (2) Section 7.03(h)(iii) or (q), or
(3) Section 7.15(f)(B).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“OFAC” has the meaning set forth in the definition of “Embargoed Person.”

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided, that, for the purposes of
the Collateral Documents and the Guaranty, “Obligations” shall also include
obligations of any Loan Party arising under any Secured Hedge Agreement or
Secured Cash Management Agreement. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents include
(a) the obligation to pay principal, interest, Letter of Credit commissions,
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

-30-



--------------------------------------------------------------------------------

“Original Closing Date” means June 1, 2010.

“Original Credit Agreement” has the meaning set forth in the Preliminary
Statements hereto.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Term Loans” has the meaning specified in Section 2.14(a).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430 and 436
of the Code and Sections 302 and 303 of ERISA.

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (including Multiple Employer Plans but excluding
Multiemployer Plans) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.

“Permitted Acquisition” has the meaning specified in Section 7.03(h).

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

-31-



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, any refinancing,
refunding, renewal or extension of any Indebtedness of such Person; provided
that (a) the principal amount (or accreted value, if applicable) thereof does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so refinanced, refunded, renewed or extended except by an amount
equal to unpaid accrued interest and premium thereon plus other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.02(f), such refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being refinanced, refunded, renewed or
extended, (c) if the Indebtedness being refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being refinanced,
refunded, renewed or extended, taken as a whole, (d) no Subsidiary that is not
an obligor under the Indebtedness being refinanced, refunded renewed or extended
shall be an obligor under such refinancing, refunding, renewal or extension, and
(e) at the time thereof, no Event of Default shall have occurred and be
continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA that is maintained or contributed to by the Borrower or
its subsidiaries, or, with respect to any Plan that is a Pension Plan, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in Section 1(d)(iv) of the Security
Agreement.

“Pledged Equity” has the meaning specified in Section 1(d)(iii) of the Security
Agreement.

“Pro Forma Basis” means, for purposes of calculating the Consolidated Leverage
Ratio and the Consolidated Interest Coverage Ratio:

(a) the ARCA Transaction or any Investments, Permitted Acquisitions,
Dispositions of any Subsidiary, line of business or division that have been made
by the Borrower or any of its Subsidiaries, and incurrences or repayments of
Indebtedness in connection with the ARCA Transaction or such Investment,
Permitted Acquisition or Disposition, during the applicable reference period or
subsequent to such reference period and on or prior to the date of determination
will be given pro forma effect, as if they had occurred on the first day of the
applicable reference period;

 

-32-



--------------------------------------------------------------------------------

(b) any Person that is a Subsidiary of the Borrower on the date of determination
will be deemed to have been a Subsidiary of the Borrower at all times during
such reference period; and

(c) any Person that is not a Subsidiary of the Borrower on the date of
determination will be deemed not to have been a Subsidiary of the Borrower at
any time during such reference period.

For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of the Borrower and, except as set forth in the next
sentence, in a manner consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as set forth in a certificate of a Responsible Officer
of the Borrower (with supporting calculations) and reasonably acceptable to the
Administrative Agent. In addition to any adjustments consistent with Regulation
S-X, such certificate may set forth additional pro forma adjustments arising out
of factually supportable and identifiable cost savings initiatives attributable
to, or any other adjustments reasonably acceptable to the Administrative Agent
attributable to such Investment, Permitted Acquisition or Disposition (net of
any additional costs associated with such Investment, Permitted Acquisition or
Disposition) and expected in good faith to be realized within 12 months
following such Investment, Permitted Acquisition or Disposition, including, but
not limited to, (w) reduction in personnel expenses, (x) reduction of costs
related to administrative functions, (y) reductions of costs related to leased
or owned properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead (taking into account, for purposes of
determining such calculation, any historical financial statements of the
business or entities acquired or disposed of, assuming such Investment,
Permitted Acquisition or Disposition, and all other Investments, Permitted
Acquisitions or Dispositions that have been consummated during the beginning of
such period, and any Indebtedness or other liabilities repaid or incurred in
connection therewith had been consummated and incurred or repaid at the
beginning of such period; provided, that the aggregate amount of adjustments
made pursuant to this sentence shall at no time exceed 15% of Consolidated
EBITDA after giving pro forma effect thereto. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such optional rate chosen as the Borrower
may designate.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” of any Person means any Equity Interests of such
Person that are not Disqualified Equity Interests of such Person.

“Refinancing Term Lender” has the meaning specified in Section 2.19.

“Refinancing Term Loan Effective Date” has the meaning specified in
Section 2.19.

 

-33-



--------------------------------------------------------------------------------

“Refinancing Term Loans” has the meaning specified in Section 2.19.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Replaced Revolving Credit Commitments” has the meaning specified in
Section 2.20.

“Replacement Revolving Credit Commitments” has the meaning specified in
Section 2.20.

“Replacement Revolving Credit Commitment Effective Date” has the meaning
specified in Section 2.20.

“Replacement Revolving Credit Lender” has the meaning specified in Section 2.20.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

-34-



--------------------------------------------------------------------------------

“Required Tranche Term Lenders” means, as of any date of determination, with
respect to any Class of Term Loans, Lenders holding more than 50% of the Term
Loans of such Class on such date; provided that Term Loans held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Tranche Term Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer, assistant treasurer
or controller of a Loan Party and, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01(a)(iii), the secretary or any
assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment; provided that any payment on any indebtedness
convertible into or exchangeable for any Equity Interests shall not constitute a
Restricted Payment.

“Revolving Credit Borrowing” means a Borrowing of Revolving Credit Loans.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) or pursuant to an Additional Credit Extension Amendment,
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite such
caption in the Additional Credit Extension Amendment or Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. As of the Amendment and Restatement Effective Date, the aggregate
Revolving Credit Commitments of all Revolving Credit Lenders is $100,000,000.

“Revolving Credit Extension Request” has the meaning specified in
Section 2.18(b).

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

-35-



--------------------------------------------------------------------------------

“Revolving Credit Loan” means a revolving loan made pursuant to Section 2.01(b)
or an Additional Credit Extension Amendment.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

“RiskMetrics Transaction” means, collectively, the acquisition of RiskMetrics
Group, Inc. by a Subsidiary of the Borrower, the repayments and incurrences of
Indebtedness in connection therewith and the payment of the related fees and
expenses incurred in connection with the foregoing.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Loan Party and any Cash
Management Bank.

“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII that is entered into by and between the Borrower and any Hedge
Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons any Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

“Security Agreement” means, collectively, the Amended and Restated Security
Agreement dated as of the date hereof from the Borrower and the other Grantors
referred to therein to the Collateral Agent, substantially in the form of
Exhibit G, together with each other security agreement and security agreement
supplement delivered pursuant to Section 6.12, in each case as amended,
supplemented or otherwise modified from time to time; provided that at all times
during a Collateral Reinstatement Period, “Security Agreement” shall be deemed
to refer to any new security agreement required to be delivered on the
Collateral Reinstatement Date with respect to such Collateral Reinstatement
Period pursuant to Section 6.18(b).

“Security Agreement Supplement” has the meaning specified in Section 22 of the
Security Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay

 

-36-



--------------------------------------------------------------------------------

the probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.06(g).

“Specified Restructuring” has the meaning specified in Section 7.03(s).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

-37-



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means MSSF in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Syndication Agent” means J.P. Morgan Securities LLC in its capacity as
syndication agent under this Agreement.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Lender” means, at any time, any Lender that holds Term Loans at such time.

“Term Loan” means a Tranche A Term Loan or any term loan of any other Class
established pursuant to an Additional Credit Extension Amendment.

“Term Loan Extension Request” has the meaning specified in Section 2.18(a).

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender, evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C-1.

 

-38-



--------------------------------------------------------------------------------

“Threshold Amount” means $40,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Tranche A Term Facility” means the credit facility consisting of Tranche A Term
Loans.

“Tranche A Term Lender” means, at any time, any Lender that holds a Tranche A
Term Loan Commitment or Tranche A Term Loans at such time.

“Tranche A Term Loan” means a term loan made pursuant to Section 2.01(a).

“Tranche A Term Loan Commitment” means, with respect to each Tranche A Term
Lender, the commitment of such Lender to make a Tranche A Term Loan in the
amount set forth opposite its name on Schedule 2.01 on the Amendment and
Restatement Effective Date. As of the Amendment and Restatement Effective Date,
the aggregate principal amount of the Tranche A Term Loan Commitments is
$880,000,000.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCC Filing Collateral” means Collateral located in any state of the United
States or the District of Columbia consisting solely of assets of Borrower and
its Subsidiaries for which a security interest can be perfected by filing a UCC
financing statement.

“United States” and “U.S.” mean the United States of America.

“Unmatured Surviving Obligations” means Obligations under this Agreement and the
other Loan Documents that by their terms survive the termination of this
Agreement or the other Loan Documents but are not, as of the date of
determination, due and payable and for which no outstanding claim has been made.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means the aggregate amount of cash and Cash Equivalents held
in accounts of the Borrower and its Subsidiaries (and included in the
consolidated balance sheet of the Borrower) to the extent that (i) the use of
such cash or Cash Equivalents for

 

-39-



--------------------------------------------------------------------------------

application to payment of the Obligations or other Indebtedness is not
prohibited by law or any contract or other agreement and (ii) such cash and Cash
Equivalents are free and clear of all Liens (other than nonconsensual Liens
permitted by Section 7.01, and Liens permitted by Sections 7.01(a) and (m)).

“USA Patriot Act” has the meaning specified in Section 10.17.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness; provided, that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended (the “Applicable Indebtedness”), the
effects of any amortization of or prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law

 

-40-



--------------------------------------------------------------------------------

or regulation as amended, modified or supplemented from time to time, and
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) If a new Class of Revolving Credit Commitments is established after the
Amendment and Restatement Effective Date pursuant to an Additional Credit
Extension Amendment, references to “Revolving Credit Commitments” herein shall
mean all Classes of Revolving Credit Commitments, unless the Additional Credit
Extension Amendment provides otherwise with respect to any one or more
particular references to “Revolving Credit Commitments”; and references to
“Revolving Credit Facility,” “Revolving Credit Lender” and “Revolving Credit
Loan” shall also be subject to such rule of interpretation.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements of the
Borrower and its Subsidiaries, except as otherwise specifically prescribed
herein. Notwithstanding any other provision contained herein, (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB ASC Topic 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any of its Subsidiaries at “fair value,”
as defined therein and (ii) the accounting for operating leases and capital
leases under GAAP as in effect on the date hereof (including, without
limitation, Accounting Standards Codification 840) shall apply for the purposes
of determining compliance with the provisions of this Agreement, including the
definition of Capitalized Leases and obligations in respect thereof.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall

 

-41-



--------------------------------------------------------------------------------

provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern Time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

1.08 Pro Forma Calculation. Notwithstanding anything to the contrary herein, the
calculation of the Consolidated Leverage Ratio and the Consolidated Interest
Coverage Ratio on any date for any purpose under this Agreement shall be made on
a Pro Forma Basis.

 

-42-



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) Tranche A Term Loans. Subject to the terms and conditions set forth herein,
each Tranche A Term Lender severally agrees to make a Tranche A Term Loan to the
Borrower on the Amendment and Restatement Effective Date in the principal amount
equal to its Tranche A Term Loan Commitment. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Tranche A
Term Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.

(b) Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes
to request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” (A) the applicable notice must be received by the Administrative Agent
not later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them and (B) not
later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all such Lenders. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof. Each

 

-43-



--------------------------------------------------------------------------------

Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Borrowing (and, if so, the Class of Loans to be
borrowed), a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation (or, in the case of outstanding Eurodollar Rate Term Loans, fails
to give a notice requesting a conversion or continuation before 11:00 a.m. three
Business Days prior to the last date of any Interest Period then in effect),
then (a) except in the case of outstanding Eurodollar Rate Term Loans, the
applicable Loans shall be made as, or converted to, Base Rate Loans, and (b) in
the case of outstanding Eurodollar Rate Term Loans, such Eurodollar Rate Term
Loans shall be continued as Eurodollar Rate Term Loans with an Interest Period
of one month. Any such automatic conversion to Base Rate Loans, or continuation
of Eurodollar Rate Term Loans for an additional Interest Period of one month,
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Class of Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or, if applicable, continuation of
Eurodollar Rate Term Loans for an additional Interest Period of one month,
described in Section 2.02(a). Each Appropriate Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
Credit Extension on the Amendment and Restatement Effective Date, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to the Administrative Agent by the
Borrower; provided, however, that if, on the date a Committed Loan Notice with
respect to a Revolving Credit Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. Upon notice to the Borrower from the Administrative Agent or the Required
Lenders during the existence of an Event of Default, no Loans may be requested
as, converted to or continued as Eurodollar Rate Loans.

 

-44-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than (i) five (5) Interest Periods in effect in respect of any Class
of Term Loans or (ii) ten (10) Interest Periods in effect in respect of the
Revolving Credit Facility.

(f) Anything in this Section 2.02 to the contrary notwithstanding, the Borrower
may not select Interest Periods for Eurodollar Rate Loans under the Tranche A
Term Facility that have a duration of more than one month until the earlier to
occur of (i) the 30th day following the Amendment and Restatement Effective Date
and (ii) the date upon which the Administrative Agent has determined that
primary syndication has been completed (and the Administrative Agent undertakes
to notify the Borrower promptly upon making such determination).

2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Original Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued hereunder and, from and after the Amendment and Restatement Effective
Date, shall be subject to and governed by the terms and conditions hereof
without any further action by the Borrower.

 

-45-



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Administrative Agent and L/C Issuer
approve and the Borrower shall have provided Cash Collateral for the L/C
Obligations relating to such Letter of Credit in the manner set forth in
Section 2.15 in an amount equal to 102% of such L/C Obligations or other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made in lieu thereof.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Amendment and Restatement Effective Date, or shall impose upon the L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Amendment and Restatement Effective Date and which the L/C Issuer in good faith
deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $250,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with such Lender or the
Borrower to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

-46-



--------------------------------------------------------------------------------

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least five Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has

 

-47-



--------------------------------------------------------------------------------

received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit (which notice has
not been revoked), that one or more applicable conditions contained in Article
IV shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is sixty Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(v) Each Letter of Credit issued hereunder on or after the Original Closing Date
will be in the form in use at the time of issuance by the L/C Issuer.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon the payment
by the L/C Issuer of any draw made against any Letter of Credit by the
beneficiary thereof, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 1:00 p.m. on the later of (i) the
date of any payment by the L/C Issuer under a Letter of

 

-48-



--------------------------------------------------------------------------------

Credit and (ii)(A) the date upon which the Borrower receives notice from the L/C
Issuer of such payment by the L/C Issuer, if such notice is received by the
Borrower prior to 10:00 a.m. on a Business Day or (B) the Business Day
immediately following the date upon which the Borrower received such notice, if
such notice is received on a day that is not a Business Day or after 10:00 a.m.
on a Business Day (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing. If the Borrower fails to so reimburse the L/C Issuer
by such time, the Administrative Agent shall promptly notify each Revolving
Credit Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until a Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

 

-49-



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s committed Loan included in the relevant
committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

-50-



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall, to the
extent permitted by law, be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or

 

-51-



--------------------------------------------------------------------------------

the authority of the Person executing or delivering any such document. None of
the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Revolving Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit) the rules of the ISP shall apply to
each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit at a rate per annum equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit; provided, however, any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to Section 2.15 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each fiscal quarter of the Borrower, commencing with the first

 

-52-



--------------------------------------------------------------------------------

such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand and (ii) computed on a quarterly
basis in arrears. If there is any change in such Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by such Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum equal to 0.25%,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each fiscal quarter of the Borrower,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein and in
reliance upon the agreements of the other Lenders set forth in this
Section 2.04, the Swing Line Lender may, in its sole discretion, make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender at such time, plus such Revolving Credit Lender’s
Applicable

 

-53-



--------------------------------------------------------------------------------

Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations at
such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans at such time shall
not exceed such Lender’s Revolving Credit Commitment, and provided further that
the Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office either by
(i) crediting the account of the Borrower on the books of the Swing Line Lender
or (ii) wire transfer of such funds in immediately available funds, in each case
in accordance with instructions provided to the Swing Line Lender by the
Borrower. Notwithstanding the foregoing, if the Swing Line Lender shall elect,
pursuant to Section 2.04(a), not to fund any Swing Line Loan for any reason, the
Swing Line Lender shall promptly notify the Borrower and the Administrative
Agent of such election after the receipt of the relevant Swing Line Loan Notice.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request

 

-54-



--------------------------------------------------------------------------------

shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s committed Loan included in the relevant committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence,

 

-55-



--------------------------------------------------------------------------------

event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until a Revolving Credit Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of any Swing Line Loan, interest in
respect of such Applicable Revolving Credit Percentage shall be solely for the
account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Optional. (i) The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay any Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment for each Class of
Loans to be prepaid and the Type(s) of Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.

 

-56-



--------------------------------------------------------------------------------

The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility). If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided that any such notice
of a prepayment to be made in connection with any refinancing of all of the
Facilities with the proceeds of such refinancing or of any incurrence of
Indebtedness, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence (provided further that the
failure of such contingency shall not relieve the Borrower from its obligations
in respect thereof under Section 3.05). Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of Tranche A Term Loans pursuant to this Section 2.05(a) shall be applied at the
direction of the Borrower or, if not so directed, to the remaining principal
repayment installments thereof in direct order of maturity. Each prepayment of
any other Class of Term Loans pursuant to this Section 2.05(a) shall be applied
as set forth in the applicable Additional Credit Extension Amendment. The
prepayment of Revolving Credit Loans shall be made on a pro rata basis across
all Classes of Revolving Credit Loans (except to the extent that any applicable
Additional Credit Extension Amendment provides that the Class of Revolving
Credit Loans established thereunder shall be entitled to less than pro rata
treatment). Each prepayment shall be paid to the Appropriate Lenders in
accordance with their respective Applicable Percentages (except as permitted
under Section 2.16) in respect of the Class of Loans designated to be prepaid by
the Borrower; provided that such prepayment shall be applied first to Base Rate
Loans to the full extent thereof before application to Eurodollar Rate Loans, in
each case in a manner that minimizes the amount of any payments required to be
made by the Borrower pursuant to Section 3.05.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory. (i) Within five Business Days after financial statements have
been delivered pursuant to Section 6.01(a) (commencing with the delivery of the
financial statements for the fiscal year in which the Amendment and Restatement
Effective Date occurs) and the related Compliance Certificate has been delivered
pursuant to Section 6.02(a), the Borrower shall prepay an aggregate principal
amount of the Facilities equal to the excess (if any) of (A) 50% (such
percentage as it may be reduced as described below, the “ECF Percentage”) of
Excess Cash Flow for the ECF Period then ended over (B) the sum of (1) the
aggregate principal amount of Term Loans voluntarily prepaid pursuant to
Section 2.05(a)(i) during such ECF Period (for the avoidance of doubt, including
the aggregate principal amount of term loans under the Original Credit Agreement
voluntarily prepaid during such ECF Period on or before the Amendment and
Restatement Effective Date) and (2) solely to the extent the amount of the

 

-57-



--------------------------------------------------------------------------------

Revolving Credit Commitments are reduced pursuant to Section 2.06 in connection
therewith (and solely to the extent of the amount of such reduction), the
aggregate principal amount of Revolving Credit Loans voluntarily prepaid
pursuant to Section 2.05(a)(i) during such ECF Period (such prepayments to be
applied as set forth in clause (iv) below); provided that (A) the ECF Percentage
shall be 25% if the Consolidated Leverage Ratio as at the end of the ECF Period
covered by such financial statements is less than or equal to 3.00:1.00 and
greater than 2.25:1.00 and (B) the ECF Percentage shall be 0% if the
Consolidated Leverage Ratio as at the end of the ECF Period covered by such
financial statements is less than or equal to 2.25:1.00.

(ii) If (A) the Borrower or any of its Subsidiaries Disposes of any property
(other than any Disposition of any property permitted by Section 7.05 (other
than clauses (h) and (t) thereof)) or (B) any Casualty Event occurs, which
results in the realization by such Person of Net Cash Proceeds, the Borrower
shall, within five Business Days of receipt of such Net Cash Proceeds, prepay an
aggregate principal amount of the Facilities equal to 100% of such Net Cash
Proceeds (such prepayments to be applied as set forth in clause (iv) below);
provided, however, that, with respect to any Net Cash Proceeds realized under a
Disposition or a Casualty Event described in this Section 2.05(b)(ii) (other
than a Disposition pursuant to Section 7.05(t)), at the election of the Borrower
(as notified by the Borrower to the Administrative Agent on or prior to the
fifth Business Day after the date of receipt of such Net Cash Proceeds), and so
long as no Event of Default shall have occurred and be continuing, the Borrower
or such Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
any Permitted Acquisitions or in capital assets useful for its business within
(x) 12 months after the receipt of such Net Cash Proceeds or (y) if the Borrower
or the relevant Subsidiary enters into a legally binding commitment to reinvest
such Net Cash Proceeds within 12 months of the receipt thereof, within six
months of the date of such legally binding commitment; and provided further,
however, that any Net Cash Proceeds not so reinvested (or no longer intended to
be so reinvested) shall be immediately applied to the prepayment of the Loans as
set forth in this Section 2.05(b)(ii).

(iii) Upon the incurrence or issuance by the Borrower or any of its Subsidiaries
of any Indebtedness (other than Indebtedness expressly permitted to be incurred
or issued pursuant to Section 7.02 (other than clause (s) thereof and
Refinancing Term Loans and initial borrowings under Replacement Revolving Credit
Commitments)), the Borrower shall prepay an aggregate principal amount of the
Facilities equal to 100% of all Net Cash Proceeds received therefrom immediately
upon receipt thereof by the Borrower or such Subsidiary (such prepayments to be
applied as set forth in clause (iv) below).

(iv) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied first to prepay each Class of Term Loans on a
pro rata basis (except to the extent that any applicable Additional Credit
Extension Amendment provides that the Class of Term Loans made thereunder shall
be entitled to less than pro rata treatment; provided that any prepayment of
Term Loans required as a result of the incurrence of Refinancing Term Loans
shall be applied solely to the applicable Class or tranche of outstanding Term
Loans to be refinanced thereby), and (within each Class) (x) in the case of the
Tranche A Term Facility, to the respective scheduled principal repayment
installments thereof due within the twelve months after such prepayment in
direct order of maturity and thereafter to the remaining scheduled principal
repayment installments thereof on a pro rata basis and (y) in the

 

-58-



--------------------------------------------------------------------------------

case of any other Class, as set forth in the applicable Additional Credit
Extension Amendment and, second, to the Revolving Credit Facility in the manner
set forth in clause (vi) of this Section 2.05(b) (without reduction of
commitments); provided that prepayments required by initial borrowings under
Replacement Revolving Credit Commitments shall be applied only to borrowings
under the Replaced Revolving Credit Commitments in the manner set forth in
clause (vi) of this Section 2.05(b) (with reduction or termination of
commitments as required by clause (i) of the proviso to Section 2.20(a)). Each
such prepayment shall be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans, in each case in a manner
that minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 3.05.

(v) If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility at such time, the Borrower shall immediately
prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess (without reduction of commitments).

(vi) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Letter of Credit
Sublimit, (iv) any such notice of termination to be made in connection with any
refinancing of all of the Facilities with the proceeds of such refinancing or of
any incurrence of Indebtedness, may be, if expressly so stated to be, contingent
upon the consummation of such refinancing or incurrence (provided that the
failure to terminate or reduce as a result of the failure of such contingency
shall not relieve the Borrower from its obligations in respect thereof under
Section 3.05) and (v) any reduction of Revolving Credit Commitments (including
termination to $0) shall be made on a pro rata basis across all Classes of
Revolving

 

-59-



--------------------------------------------------------------------------------

Credit Commitments, except to the extent that any Class of Revolving Credit
Commitments established pursuant to an Additional Credit Extension Amendment
provides that it is entitled to less than pro rata treatment; provided that any
reduction of Revolving Credit Commitments as a result of the establishment of
Replacement Revolving Credit Commitments shall be applied solely to the Replaced
Revolving Credit Commitments.

(b) Mandatory. (i) The aggregate Tranche A Term Loan Commitments shall be
automatically and permanently reduced to zero upon the funding of the Tranche A
Term Loans on the Amendment and Restatement Effective Date.

(ii) The Revolving Credit Commitments shall terminate on the Maturity Date for
the Revolving Credit Facility. If after giving effect to any reduction or
termination of Revolving Credit Commitments under this Section 2.06, the Letter
of Credit Sublimit or the Swing Line Sublimit exceeds the Revolving Credit
Facility at such time, the Letter of Credit Sublimit or the Swing Line Sublimit,
as the case may be, shall be automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Tranche A Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Tranche A Term Lenders, on each date set forth
below, the aggregate principal amount of Tranche A Term Loans set forth opposite
such date (which payments shall be reduced as a result of the application of
prepayments in accordance with Sections 2.05 and 2.17):

 

Date

   Tranche A Term Loan
Principal Amortization
Payment  

September 30, 2012

   $ 11,000,000   

December 31, 2012

   $ 11,000,000   

March 31, 2013

   $ 11,000,000   

June 30, 2013

   $ 11,000,000   

September 30, 2013

   $ 11,000,000   

December 31, 2013

   $ 11,000,000   

March 31, 2014

   $ 11,000,000   

June 30, 2014

   $ 11,000,000   

September 30, 2014

   $ 22,000,000   

December 31, 2014

   $ 22,000,000   

 

-60-



--------------------------------------------------------------------------------

Date

   Tranche A Term Loan
Principal Amortization
Payment  

March 31, 2015

   $ 22,000,000   

June 30, 2015

   $ 22,000,000   

September 30, 2015

   $ 22,000,000   

December 31, 2015

   $ 22,000,000   

March 31, 2016

   $ 22,000,000   

June 30, 2016

   $ 22,000,000   

September 30, 2016

   $ 154,000,000   

December 31, 2016

   $ 154,000,000   

March 31, 2017

   $ 154,000,000   

; provided, however, that the final principal repayment installment of the
Tranche A Term Loans shall be repaid on the Maturity Date for the Tranche A Term
Facility and in any event shall be in an amount equal to the aggregate principal
amount of all Tranche A Term Loans outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Revolving Credit Lenders on the Maturity Date for
the Revolving Credit Facility the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility minus the Applicable Fee
Rate.

(b) (i) If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter, for
so long as such overdue amount shall remain unpaid, bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

-61-



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans (excluding Swing
Line Loans) and (ii) the Outstanding Amount of L/C Obligations; provided,
however, that no commitment fee shall accrue on any of the Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each fiscal quarter of the Borrower, commencing on the first
such day to occur after the Amendment and Restatement Effective Date, and on the
last day of the Availability Period for the Revolving Credit Facility. The
commitment fee shall be calculated quarterly in arrears.

(b) Other Fees. (i) The Borrower shall pay to the Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including the Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

-62-



--------------------------------------------------------------------------------

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, under Sections 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Commitments of and Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
one or more entries in the Register maintained by the Administrative Agent
acting as non-fiduciary agent solely for the purpose of Treasury Regulation
5f.103-1(c), as agent for the Borrower, in each case, in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

-63-



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C

 

-64-



--------------------------------------------------------------------------------

Issuer hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Appropriate Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan

 

-65-



--------------------------------------------------------------------------------

Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest;

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.03 or 2.15, (C) any prepayments made
pursuant to Section 2.17; or (D) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or Participant; and

(iii) the provisions of this Section shall be subject to the provisions of
Sections 2.14, 2.18, 2.19 and 2.20.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

-66-



--------------------------------------------------------------------------------

2.14 Increase in Commitments.

(a) The Borrower may by written notice to the Administrative Agent elect to seek
(x) commitments (“Additional Revolving Credit Commitments”) to increase the
Revolving Credit Commitments and/or (y) commitments (“Additional Term
Commitments”) to increase the aggregate principal amount of any existing Class
of Term Loans or to establish one or more new Classes of Term Loans; provided
that:

(i) the aggregate amount of all Additional Commitments shall not exceed
$500,000,000;

(ii) any such increase or any new Class shall be in an aggregate amount of
$10,000,000 or any whole multiple of $500,000 in excess thereof; provided that
such amount may be less than $10,000,000 if such amount represents all remaining
availability under the limit set forth in the preceding clause (i);

(iii) the final maturity date of any Additional Term Loans shall be no earlier
than the Latest Maturity Date;

(iv) the Additional Term Loans shall have a Weighted Average Life to Maturity
equal to or greater than the then remaining Weighted Average Life to Maturity of
each Class of Term Loans outstanding prior to such proposed incurrence of
Additional Term Loans (the “Outstanding Term Loans”);

(v) the Applicable Rate with respect to any Additional Term Loans shall be
determined by the Borrower and the lenders of the Additional Term Loans;
provided that in the event that the Applicable Rate for any Additional
Non-Institutional Term Loans is greater than the Applicable Rate for the Tranche
A Term Loans by more than 50 basis points, then the Applicable Rate for the
Tranche A Term Loans shall be increased to the extent necessary so that the
Applicable Rate for the Additional Non-Institutional Term Loans is not more than
50 basis points higher than the Applicable Rate for the Tranche A Term Loans;
provided, further, that, in determining the Applicable Rate with respect to
Additional Term Loans or the applicable Class of Outstanding Term Loans pursuant
to this clause (v), (A) original issue discount (“OID”) or upfront or similar
fees (which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the lenders providing such Additional Term Loans or such Outstanding
Term Loans in the primary syndication thereof (with OID being equated to
interest based on an assumed four-year life to maturity) shall be included,
(B) customary arrangement or commitment fees payable to any lead arranger (or
its affiliates) in connection with the Additional Term Loans or Outstanding Term
Loans shall be excluded, and (C) the amount by which any Eurodollar Rate “floor”
or Base Rate “floor” applicable to any Additional Term Loans exceeds the
Eurodollar Rate “floor” or Base Rate “floor” applicable to such Outstanding Term
Loans shall be equated to an increase in the Applicable Rate for the Additional
Term Loans for purposes of this clause (v);

(vi) no existing Lender shall be required to provide any Additional Commitments;

 

-67-



--------------------------------------------------------------------------------

(vii) subject to clause (iv), the amortization schedule applicable to the
Additional Term Commitments shall be determined by the Borrower and the lenders
thereof;

(viii) except during the Collateral Suspension Period (unless the Borrower shall
have elected to terminate the Collateral Suspension Period), the Additional Term
Loans shall rank pari passu with or junior in right of payment and/or of
security with the existing Loans, and if junior in right of payment and/or
security, on terms and pursuant to documentation reasonably satisfactory to the
Administrative Agent; and

(ix) the Additional Term Loans may have optional prepayment terms (including
call protection and prepayment premiums) and mandatory prepayment terms as may
be agreed between the Borrower and the lenders of the Additional Term Loans so
long as such Additional Term Loans do not participate on a greater than pro rata
basis in any such mandatory prepayments as compared to Tranche A Term Lenders.

(b) Each such notice shall specify (x) the date (each, an “Additional
Commitments Effective Date”) on which the Borrower proposes that the Additional
Commitments shall be effective, which shall be a date reasonably acceptable to
the Administrative Agent and (y) the identity of the Persons (each of which
shall be an Eligible Assignee (for this purpose treating a Lender of Additional
Commitments as if it were an assignee)) whom the Borrower proposes would provide
the Additional Commitments and the portion of the Additional Commitment to be
provided by each such Person. As a condition precedent to the effectiveness of
any Additional Commitments, the Borrower shall deliver to the Administrative
Agent a certificate dated as of the Additional Commitments Effective Date signed
by a Responsible Officer of the Borrower certifying that, before and after
giving effect to the Additional Commitments (and assuming full utilization
thereof), (i) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Additional Commitments Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.14(b), the
representations and warranties contained in Section 5.05(a) and Section 5.05(b)
shall be deemed to refer to the most recent financial statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, (ii) no
Default or Event of Default exists and (iii) the Borrower shall be in
compliance, on a Pro Forma Basis, with the financial covenants set forth in
Section 7.11. On each Additional Commitments Effective Date with respect to any
Additional Term Commitment, each Person with an Additional Term Commitment shall
make an Additional Term Loan to the Borrower in a principal amount equal to such
Person’s Additional Term Commitment. The Borrower shall prepay any Revolving
Credit Loans outstanding on the Additional Commitments Effective Date with
respect to any Additional Revolving Credit Commitment (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable Revolving
Credit Percentages arising from any nonratable increase in the Revolving Credit
Commitments. If there is a new Borrowing of Revolving Credit Commitments on such
Additional Commitments Effective Date, the Revolving Credit Lenders after giving
effect to such Additional Revolving Credit Commitments shall make such Revolving
Credit Loans in accordance with Section 2.01(b).

 

-68-



--------------------------------------------------------------------------------

(c) Any other terms of and documentation entered into in respect of any
Additional Term Commitments shall be on terms and pursuant to documentation
agreed between the Borrower and the Lenders providing such Additional Term
Commitments (including with respect to voluntary and mandatory prepayments),
other than as contemplated by Section 2.14(a)(iii), (iv), (v), (vii), (viii) or
(ix) above; provided that to the extent such other terms and documentation in
respect of any Additional Non-Institutional Term Loans are not consistent with
those of the Tranche A Term Loans (except to the extent permitted by
Section 2.14(a)(iii), (iv), (v), (vii), (viii) or (ix) above) they shall be
reasonably satisfactory to the Administrative Agent.

(d) The Additional Commitments shall be documented by an Additional Credit
Extension Amendment executed by the Persons providing the Additional Commitments
(and the other Persons specified in the definition of Additional Credit
Extension Amendment but no other existing Lender), and the Additional Credit
Extension Amendment may provide for such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.14.

(e) This Section 2.14 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
promptly Cash Collateralize the then Outstanding Amount of all L/C Obligations.
At any time that there shall exist a Defaulting Lender, upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the Borrower
shall promptly deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less

 

-69-



--------------------------------------------------------------------------------

than the applicable Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.06, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
(i) following the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.13)) or (ii) to the extent the aggregate
amount of Cash Collateral exceeds the Fronting Exposure; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.15 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing

 

-70-



--------------------------------------------------------------------------------

Line Loan or Letter of Credit; fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall be limited in its right to
receive commitment fees as provided in Section 2.09(a) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Revolving Credit Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Credit Loans of that Lender.

 

-71-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.17 Discounted Voluntary Prepayments.

(a) Notwithstanding anything to the contrary contained in Section 2.05 or any
other provision of this Agreement, subject to the terms and conditions set forth
or referred to below, the Borrower may from time to time, at its discretion,
prepay Term Loans (each, a “Discounted Prepayment Offer”), each such Discounted
Prepayment Offer to be managed exclusively by the Lead Arrangers or another
investment bank of recognized standing selected by the Borrower (in such
capacity, the “Auction Manager”), so long as the following conditions are
satisfied:

(i) each Discounted Prepayment Offer shall be conducted in accordance with the
procedures, terms and conditions set forth in this Section 2.17 and the Auction
Procedures;

(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of any Auction Notice and at the time of prepayment of any
Term Loans in connection with any Discounted Prepayment Offer;

(iii) the maximum principal amount (calculated on the face amount thereof) of
all Term Loans of any Class that the Borrower shall offer to prepay in any such
Discounted Prepayment Offer shall be no less than $10,000,000 (unless another
amount is agreed to by the Administrative Agent);

(iv) all Term Loans so prepaid by the Borrower shall automatically be cancelled
and retired by the Borrower on the applicable settlement date (and, for the
avoidance of doubt, may not be reborrowed);

(v) no more than one Discounted Prepayment Offer may be ongoing at any one time
and no more than four Discounted Prepayment Offers may be made in any one fiscal
year;

 

-72-



--------------------------------------------------------------------------------

(vi) the Borrower represents and warrants that, at the commencement and
settlement of the Discounted Prepayment Offer, no Loan Party shall have any
material non-public information relating to the Borrower that (A) has not been
previously disclosed in writing to the Administrative Agent and the Lenders
(other than because such Lender does not wish to receive such material
non-public information relating to the Borrower) prior to such time and
(B) could reasonably be expected to have a material effect upon, or otherwise be
material to, a Lender’s decision to participate in the Discounted Prepayment
Offer; and

(vii) after giving effect to any prepayment of Term Loans pursuant to this
Section 2.17, the sum of (x) the amount of availability under the Revolving
Credit Commitments and (y) the aggregate amount of all Unrestricted Cash and
Cash Equivalents of the Borrower and its Subsidiaries shall not be less than
$50,000,000;

(viii) the Borrower shall be in compliance with Section 7.11 on a Pro Forma
Basis after giving effect to the Discounted Prepayment Offer; and

(ix) at the time of the consummation of each purchase of Term Loans through a
Discounted Prepayment Offer, the Borrower shall have delivered to the Auction
Manager and the Administrative Agent an officer’s certificate of a Responsible
Officer certifying as to compliance with preceding clauses (vi), (vii) and
(viii).

(b) The Borrower must terminate any Discounted Prepayment Offer if it fails to
satisfy one or more of the conditions set forth above which are required to be
met at the time at which the Term Loans would have been prepaid pursuant to such
Discounted Prepayment Offer. If the Borrower commences any Discounted Prepayment
Offer (and all relevant requirements set forth above which are required to be
satisfied at the time of the commencement of such Discounted Prepayment Offer
have in fact been satisfied), and if at such time of commencement the Borrower
reasonably believes that all required conditions set forth above which are
required to be satisfied at the time of the consummation of such Discounted
Prepayment Offer shall be satisfied, then the Borrower shall have no liability
to any Term Lender or any other Person for any termination of such Discounted
Prepayment Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of such Discounted Prepayment
Offer, and any such failure shall not result in any Default or Event of Default
hereunder. With respect to all prepayments of Term Loans made by the Borrower
pursuant to this Section 2.17, the Borrower shall pay on the settlement date of
each such prepayment all accrued and unpaid interest (except to the extent
otherwise set forth in the relevant Auction Procedures), if any, on the prepaid
Term Loans up to the settlement date of such prepayment.

(c) All loan prepayments conducted pursuant to Discounted Prepayment Offers
shall not constitute voluntary or mandatory prepayments for purposes of
Section 2.05 hereof, but Term Loans of any Class prepaid pursuant to this
Section 2.17 shall reduce scheduled principal repayments installments for such
Class in direct order of maturity to the repayment installments due within the
twelve months succeeding the prepayment and thereafter to the remaining
scheduled principal repayments installments on a pro rata basis.

 

-73-



--------------------------------------------------------------------------------

(d) The Auction Manager acting in its capacity as such hereunder shall be
entitled to the benefits of the provisions of Article IX and Section 10.04 to
the same extent as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Discounted Prepayment Offer.

2.18 Extended Term Loans and Extended Revolving Credit Commitments.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (the Loans of such applicable Class, the
“Existing Term Loans”) be converted into a new Class of Term Loans (the Loans of
such applicable Class, the “Extended Term Loans”) with terms consistent with
this Section 2.18. In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which shall be identical to those applicable to the Existing Term
Loans from which such Extended Term Loans are to be converted except that:

(i) the Maturity Date of the Extended Term Loans shall be later than the
Maturity Date of the Existing Term Loans;

(ii) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Existing Term Loans;

(iii) (A) the interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees, funding discounts, original issue discounts
and premiums with respect to the Extended Term Loans may be different than those
for the Existing Term Loans and (B) additional fees and/or premiums may be
payable to the Extending Lenders providing such Extended Term Loans in addition
to any of the items contemplated by the preceding clause (A);

(iv) the Extended Term Loans may have optional prepayment terms (including call
protection and prepayment premiums) and mandatory prepayment terms as may be
agreed between the Borrower and the Extending Lenders so long as such Extended
Term Loans do not participate on a greater than pro rata basis in any such
mandatory prepayments as compared to Tranche A Term Lenders; and

(v) the Loan Parties may be subject to covenants and other terms for the benefit
of the Extending Lenders that apply only after the Latest Maturity Date.

(b) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class (the Commitments of
such applicable Class, the “Existing Revolving Credit Commitments”) be converted
into a new Class of Revolving Credit Commitments (the Commitments of such
applicable Class, the “Extended Revolving Credit Commitments”) with terms
consistent with this Section 2.18. In order to establish any Extended Revolving
Credit Commitments, the Borrower shall provide a notice to

 

-74-



--------------------------------------------------------------------------------

the Administrative Agent (a “Revolving Credit Extension Request”) setting forth
the proposed terms of the Extended Revolving Credit Commitments to be
established, which terms shall be identical to those applicable to the Existing
Revolving Credit Commitments except that:

(i) the Maturity Date of the Extended Revolving Credit Commitments shall be
later than the Maturity Date of the Existing Revolving Credit Commitments;

(ii) (A) the interest rates, interest margins, rate floors, upfront fees,
funding discounts, original issue discounts and premiums with respect to the
Extended Revolving Credit Commitments may be different than those for the
Existing Revolving Credit Commitments and/or (B) additional fees and/or premiums
may be payable to the Extending Lenders in addition to or in lieu of any of the
items contemplated by the preceding clause (A) and/or (C) the undrawn revolving
credit commitment fee rate with respect to the Extended Revolving Credit
Commitments may be different than those for the Existing Revolving Credit
Commitments; and

(iii) the Loan Parties may be subject to covenants and other terms for the
benefit of the Extending Lenders that apply only after the Latest Maturity Date.

(c) Each Extension Request shall specify the date (the “Extension Effective
Date”) on which the Borrower proposes that the conversion of an Existing Class
into an Extended Class shall be effective, which shall be a date reasonably
satisfactory to the Administrative Agent. Each Lender of an Existing Class that
is requested to be extended shall be offered the opportunity to convert its
Existing Class into the Extended Class on the same basis as each other Lender of
such Existing Class. Any Lender (to the extent applicable, an “Extending
Lender”) wishing to have all or a portion of its Existing Class subject to such
Extension Request converted into an Extended Class shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Existing Class subject to such
Extension Request that it has elected to convert into an Extended Class. In the
event that the aggregate portion of the Existing Class subject to Extension
Elections exceeds the amount of the Extended Class requested pursuant to the
Extension Request, the portion of the Existing Class converted shall be
allocated on a pro rata basis based on the amount of the Existing Class included
in each such Extension Election. Notwithstanding the conversion of any Existing
Revolving Credit Commitment into an Extended Revolving Credit Commitment, such
Extended Revolving Credit Commitment shall be treated identically with all
Existing Revolving Credit Commitments for purposes of the obligations of a
Revolving Credit Lender in respect of Swing Line Loans under Section 2.04 and
Letters of Credit under Section 2.03, except that the applicable Additional
Credit Extension Amendment may provide that the Maturity Date for Swing Line
Loans and/or the Letters of Credit may be extended and the related obligations
to make Swing Line Loans and issue Letters of Credit may be continued so long as
the Swing Line Lender and/or the applicable L/C Issuer, as applicable, have
consented to such extensions in their sole discretion (it being understood that
no consent of any other Lender shall be required in connection with any such
extension).

(d) An Extended Class shall be established pursuant to an Additional Credit
Extension Amendment executed by the Extending Lenders (and the other Persons
specified in the definition of Additional Credit Extension Amendment but no
other existing Lender). No

 

-75-



--------------------------------------------------------------------------------

Additional Credit Extension Amendment shall provide for any Class of
(x) Extended Term Loans in an aggregate principal amount that is less than
$10,000,000 or (y) Extended Revolving Credit Commitments in an aggregate
principal amount that is less than $5,000,000. In addition to any terms and
changes required or permitted by Section 2.18(a), the Additional Credit
Extension Amendment shall amend the scheduled amortization payments pursuant to
Section 2.07 with respect to the Existing Term Loans from which the Extended
Term Loans were converted to reduce each scheduled principal repayment amounts
for the Existing Term Loans in the same proportion as the amount of Existing
Term Loans to be converted pursuant to such Additional Credit Extension
Amendment.

(e) Notwithstanding anything to the contrary contained in this Agreement, on the
Extension Effective Date, (i) the principal amount of each Existing Term Loan
shall be deemed reduced by an amount equal to the principal amount converted
into an Extended Term Loan, (ii) the amount of each Existing Revolving Credit
Commitment shall be deemed reduced by an amount equal to the amount converted
into an Extended Revolving Credit Commitment and (iii) if, on any Extension
Effective Date, any Loans of any Extending Lender are outstanding under the
applicable Existing Revolving Credit Commitments, such Loans (and any related
participations) shall be deemed to be converted into Loans (and related
participations) made pursuant to the Extended Revolving Credit Commitments in
the same proportion as such Extending Lender’s Existing Revolving Credit
Commitments are converted to Extended Revolving Credit Commitments.

(f) This Section 2.18 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary. Each Extended Class shall be documented by an
Additional Credit Extension Amendment executed by the Extending Lenders
providing such Extended Class (and the other persons specified in the definition
of Additional Credit Extension Amendment but no other existing Lender), and the
Additional Credit Extension Amendment may provide for such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.18.

2.19 Refinancing Term Loans.

(a) The Borrower may at any time and from time to time, by written notice to the
Administrative Agent, request the establishment of one or more additional
Classes of term loans under this Agreement or an increase to an existing Class
of term loans under this Agreement (“Refinancing Term Loans”); provided that:

(i) the proceeds of such Refinancing Term Loans shall be used, concurrently or
substantially concurrently with the incurrence thereof, solely to refinance all
or any portion of any outstanding Term Loans;

(ii) each Class of Refinancing Term Loans shall be in an aggregate amount of
$10,000,000 or any whole multiple of $500,000 in excess thereof (or such other
amount necessary to repay any Class of outstanding Term Loans in full);

 

-76-



--------------------------------------------------------------------------------

(iii) such Refinancing Term Loans shall be in an aggregate principal amount not
greater than the aggregate principal amount of Term Loans to be refinanced plus
any accrued interest, fees, costs and expenses related thereto (including any
original issue discount or upfront fees);

(iv) the final maturity date of such Refinancing Term Loans shall be later than
the Maturity Date of the Term Loans being refinanced, and the Weighted Average
Life to Maturity of such Refinancing Term Loans shall be longer than the then
remaining Weighted Average Life to Maturity of each Class of Term Loans being
refinanced;

(v) (A) the pricing, rate floors, discounts, fees and optional and mandatory
prepayment or redemption provisions applicable to such Refinancing Term Loans
shall be as agreed between the Borrower and the Refinancing Term Lenders so long
as, in the case of any mandatory prepayment or redemption provisions, such
Refinancing Term Lenders do not participate on a greater than pro rata basis in
any such prepayments as compared to Tranche A Term Lenders and (B) the covenants
and other terms applicable to such Refinancing Term Loans (excluding those terms
described in the immediately preceding clause (A)), which shall be as agreed
between the Borrower and the lenders providing such Refinancing Term Loans,
shall not be materially more favorable (when taken as a whole) to the
Refinancing Term Lenders than those applicable to any Class of Term Loans then
outstanding under this Agreement (as determined by the Borrower in good faith),
except to the extent such covenants and other terms apply solely to any period
after the Latest Maturity Date then-applicable to any term loan facility
hereunder or such covenants or other terms apply equally for the benefit of the
other Lenders;

(vi) no existing Lender shall be required to provide any Refinancing Term Loans;
and

(vii) except during a Collateral Suspension Period (unless the Borrower shall
have elected to terminate the Collateral Suspension Period), the Refinancing
Term Loans shall rank pari passu with or junior in right of payment and/or of
security with the existing Loans, and if junior in right of payment and/or
security, on terms and pursuant to documentation reasonably satisfactory to the
Administrative Agent.

(b) Each such notice shall specify (x) the date (each, a “Refinancing Term Loan
Effective Date”) on which the Borrower proposes that the Refinancing Term Loans
be made, which shall be a date reasonably acceptable to the Administrative Agent
and (y) the identity of the Persons (each of which shall be an Eligible Assignee
(for this purpose treating a Lender of Refinancing Term Loans as if it were an
assignee)) whom the Borrower proposes would provide the Refinancing Term Loans
and the portion of the Refinancing Term Loans to be provided by each such
Person. On each Refinancing Term Loan Effective Date, each Person with a
commitment for a Refinancing Term Loan (each such Person, a “Refinancing Term
Lender”) shall make a Refinancing Term Loan to the Borrower in a principal
amount equal to such Person’s Commitment therefor.

 

-77-



--------------------------------------------------------------------------------

(c) This Section 2.19 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary (but shall be in addition to and not in lieu of
the third paragraph of Section 10.01). The Refinancing Term Loans shall be
documented by an Additional Credit Extension Amendment executed by the Persons
providing the Refinancing Term Loans (and the other Persons specified in the
definition of Additional Credit Extension Amendment but no other existing
Lender), and the Additional Credit Extension Amendment may provide for such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.19.

2.20 Replacement Revolving Credit Commitments.

(a) The Borrower may at any time and from time to time, by written notice to the
Administrative Agent, request the establishment of one or more additional
Classes of Revolving Credit Commitments (“Replacement Revolving Credit
Commitments”) to replace all or a portion of any existing Classes of Revolving
Credit Commitments under this Agreement (“Replaced Revolving Credit
Commitments”); provided that:

(i) substantially concurrently with the effectiveness of the Replacement
Revolving Credit Commitments, all or an equivalent portion of the Revolving
Credit Commitments in effect immediately prior to such effectiveness shall be
terminated, and all or an equivalent portion of the Revolving Credit Loans then
outstanding, together with all interest thereon, and all other amounts accrued
for the benefit of the Revolving Credit Lenders, shall be repaid or paid (it
being understood, however, than any Letters of Credit issued and outstanding
under the Replaced Revolving Credit Commitments shall be deemed to have been
issued under the Replacement Revolving Credit Commitments if the amount of such
Letters of Credit would exceed the remaining amount of commitments under the
Replaced Revolving Credit Commitments after giving effect to the reduction
contemplated hereby);

(ii) such Replacement Revolving Credit Commitments shall be in an aggregate
amount not greater than the aggregate amount of Replaced Revolving Credit
Commitments to be replaced plus any accrued interest, fees, costs and expenses
related thereto (including any upfront fees);

(iii) the final maturity date of such Replacement Revolving Credit Commitments
shall be later than the Maturity Date of the Replaced Revolving Credit
Commitments;

(iv) the Letter of Credit Sublimit and the Swing Line Sublimit under such
Replacement Revolving Credit Commitments shall be as agreed between the
Borrower, the Lenders providing such Replacement Revolving Credit Commitments,
the Administrative Agent, the L/C Issuer (or any replacement L/C Issuer) and the
Swing Line Lender (or any replacement Swing Line Lender);

(v) (A) the pricing, rate floors, discounts, fees and optional prepayment or
redemption provisions applicable to such Replacement Revolving Credit
Commitments shall be as agreed between the Borrower and the Replacement
Revolving Lenders so long as, in the case of any optional prepayment or
redemption provisions, such Replacement

 

-78-



--------------------------------------------------------------------------------

Revolving Lenders do not participate on a greater than pro rata basis in any
such prepayments as compared to Replaced Revolving Credit Commitments and
(B) the covenants and other terms applicable to such Replacement Revolving
Credit Commitments (excluding those terms described in the immediately preceding
clause (A)), which shall be as agreed between the Borrower and the lenders
providing such Replacement Revolving Credit Commitments, shall not be materially
more favorable (when taken as a whole) to the lenders providing the Replacement
Revolving Credit Commitments than those applicable to the Replaced Revolving
Credit Commitments (as determined by the Borrower in good faith), except to the
extent such covenants and other terms apply solely to any period after the
Latest Maturity Date then applicable to any revolving credit facility hereunder
or such covenants or other terms apply equally for the benefit of the other
Lenders;

(vi) no existing Lender shall be required to provide any Replacement Revolving
Credit Commitments; and

(vii) except during a Collateral Suspension Period (unless the Borrower shall
have elected to terminate the Collateral Suspension Period), the Replacement
Revolving Credit Commitments shall rank pari passu in right of payment and
security with the existing Loans (other than any Loans that are subordinated in
right of payment or security).

(b) Each such notice shall specify (x) the date (each, a “Replacement Revolving
Credit Commitment Effective Date”) on which the Borrower proposes that the
Replacement Revolving Credit Commitments become effective, which shall be a date
reasonably acceptable to the Administrative Agent and (y) the identity of the
Persons (each of which shall be an Eligible Assignee (for this purpose treating
a Lender of Replacement Revolving Credit Commitments as if it were an assignee))
whom the Borrower proposes would provide the Replacement Revolving Credit
Commitments (each such person, a “Replacement Revolving Credit Lender”) and the
portion of the Replacement Revolving Credit Commitments to be provided by each
such Person.

(c) This Section 2.20 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary. The Replacement Revolving Credit Commitments
shall be documented by an Additional Credit Extension Amendment executed by the
Persons providing the Replacement Revolving Credit Commitments (and the other
Persons specified in the definition of Additional Credit Extension Amendment but
no other existing Lender), and the Additional Credit Extension Amendment may
provide for such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.20.

 

-79-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if a Loan Party or other applicable
withholding agent shall be required by applicable law to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (i) the sum payable
shall be increased by the applicable Loan Party as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, any Lender or the L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Loan Party or other
applicable withholding agent shall make such deductions and (iii) the Loan Party
or other applicable withholding agent shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and,
without duplication, any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error. After the Administrative Agent, any Lender or the L/C Issuer (as the case
may be) learns of the imposition of any Indemnified Taxes or Other Taxes, the
Administrative Agent, any Lender or the L/C Issuer (as the case may be) will act
in good faith to promptly notify the Borrower of its obligations hereunder;
provided, however, that the failure to provide Borrower with such notice shall
not release the Borrower of its indemnification obligation under this
Section 3.01(c).

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party or other applicable withholding
agent to a Governmental Authority, the Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

-80-



--------------------------------------------------------------------------------

(e) Status of Lenders. Any Lender entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement shall deliver to
the Borrower (and the Administrative Agent) at any time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law or otherwise reasonably
requested by the Borrower or the Administrative Agent to permit such payments to
be made without such withholding Tax or at a reduced rate.

Without limiting the foregoing, each Foreign Lender shall, to the extent it is
legally eligible to do so, (i) on or prior to the date it becomes a Foreign
Lender, (ii) on or prior to the date on which any applicable form or
certification expires or becomes obsolete or incorrect, (iii) after the
occurrence of any event involving such Foreign Lender that requires a change in
the most recent form or certification previously delivered by it to Borrower and
the Administrative Agent, and (iv) from time to time if reasonably requested by
the Borrower or the Administrative Agent, provide the Administrative Agent and
the Borrower whichever of the following is applicable:

(i) duly completed copies of IRS Form W-8BEN (or any successor form) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party and which provides for an exemption from or reduction in United States
Federal withholding tax,

(ii) duly completed copies of IRS Form W-8ECI (or any successor form),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit H (any such certificate a “United States
Tax Compliance Certificate”) to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, (3) a “controlled foreign corporation” described in section 881(c)(3)(C)
of the Code and (4) or was not engaged in a conduct of a trade or business
within the United States to which the interest payment is effectively connected
and (B) duly completed copies of IRS Form W-8BEN,

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), a complete and executed IRS Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, a United States Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender shall provide a United States
Tax Compliance Certificate, on behalf of such beneficial owner(s) in lieu of
requiring each beneficial owner to provide its own certificate, or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

 

-81-



--------------------------------------------------------------------------------

Without limiting the foregoing, each Lender and L/C Issuer that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code that lends
to the Borrower (each, a “U.S. Lender”) shall deliver to the Administrative
Agent and the Borrower two duly signed, properly completed copies of IRS Form
W-9 on or prior to the Amendment and Restatement Effective Date (or on or prior
to the date it becomes a party to this Agreement), certifying that such U.S.
Lender is entitled to an exemption from United States backup withholding, or any
successor form.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and, if necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this paragraph “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, which shall be applied in good
faith, that it has received a refund of any Indemnified Taxes or Other Taxes as
to which it has been indemnified by a Loan Party or with respect to which a Loan
Party has paid additional amounts pursuant to this Section, it shall pay to a
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that a Loan Party, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to a Loan Party (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the L/C Issuer if the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to a Loan Party or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any

 

-82-



--------------------------------------------------------------------------------

Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on such Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans, and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan the interest rate on
which is determined by reference to the Eurodollar Rate component of the Base
Rate, or (c) the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

-83-



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement taken into account in determining the Eurodollar
Rate or contemplated by Section 3.04(e)) or the L/C Issuer; or

(ii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein
(other than with respect to any Indemnified Taxes and Other Taxes covered by
Section 3.01);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital and Liquidity Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital and liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 or in Section 3.05 and specifying in
reasonable detail the basis for such compensation and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

-84-



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section 3.04 for any increased costs incurred or reductions suffered more
than six months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits (excluding the Applicable Rate) and
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

-85-



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or delivers a notice described in Section 3.02, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III, as well
as the Lenders’ obligations under Section 3.01(e), shall survive termination of
the Aggregate Commitments and repayment of all other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to the Effectiveness of the Amendment and Restatement. The
effectiveness of this Agreement is subject to the prior or concurrent
satisfaction of the following conditions (the date on which such conditions are
satisfied, the “Amendment and Restatement Effective Date”):

(a) Loan Documents and Corporate Documents. The Administrative Agent’s receipt
of the following, each of which shall be originals or telecopies (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party (if applicable), each dated the
Amendment and Restatement Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Amendment and Restatement
Effective Date) and each in form and substance reasonably satisfactory to the
Lead Arrangers:

(i) executed counterparts of this Agreement, the Guaranty and the Security
Agreement in such number as the Administrative Agent may request;

 

-86-



--------------------------------------------------------------------------------

(ii) a Tranche A Note and/or Revolving Credit Note executed by the Borrower in
favor of each Lender that has requested a Tranche A Note and/or Revolving Credit
Note at least two Business Days in advance of the Amendment and Restatement
Effective Date;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing and in good standing in its
jurisdiction of organization;

(v) a favorable opinion of each of (1) Davis Polk & Wardwell LLP, special New
York counsel to the Loan Parties, (2) Richards, Layton & Finger. P.A., special
Delaware counsel to the Loan Parties, and (3) general counsel to the Loan
Parties, in each case (A) dated as of the Amendment and Restatement Effective
Date, (B) addressed to each L/C Issuer on the Amendment and Restatement
Effective Date, the Administrative Agent and the Lenders and (C) in form and
substance reasonably satisfactory to the Administrative Agent (it being agreed
that opinions substantially in the form delivered on the Original Closing Date
shall be deemed to be satisfactory to the Administrative Agent except that the
opinion of special Delaware counsel need cover only the continued perfection of
the Collateral);

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in clauses (a) and (b) of Section 4.02 are
satisfied;

(vii) a certificate attesting to the Solvency of the Borrower and its
Subsidiaries, taken as a whole, from the Borrower’s chief financial officer
substantially in the form delivered on the Original Closing Date; and

(viii) certified copies of UCC, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents that name any Loan Party as
debtor and that are filed in those state and county jurisdictions in which any
Loan Party is organized or maintains its principal place of business and such
other searches that the Collateral Agent reasonably deems necessary.

 

-87-



--------------------------------------------------------------------------------

(b) Fees and Expenses. All fees due to the Administrative Agent, the Lead
Arrangers and the Lenders shall have been paid, and all expenses to be paid or
reimbursed to the Administrative Agent and the Lead Arrangers that have been
invoiced a reasonable period of time prior to the Amendment and Restatement
Effective Date shall have been paid, in each case, from the proceeds of the
initial funding under the Tranche A Term Facility, plus such additional amounts
of such fees, charges and disbursements of counsel as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the Amendment and Restatement Effective Date (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent).

(c) USA Patriot Act. The Borrower and each of the Guarantors shall have provided
the documentation and other information to the Administrative Agent and Lenders
that are required by regulatory authorities under applicable
“know-your-customer” rules and regulations, including the USA Patriot Act, to
the extent the Borrower shall have received written requests therefor at least
two (2) Business Days prior to the Amendment and Restatement Effective Date.

(d) Loan Prepayment. The Borrower shall, concurrently with the borrowing of
Tranche A Term Loans, prepay all loans outstanding under the Original Credit
Agreement prior to the effectiveness of this Agreement, which prepayment shall
be accompanied by accrued and unpaid interest on the loans being prepaid, any
accrued and unpaid commitment fees on the Revolving Credit Commitments (as
defined in the Original Credit Agreement) and any breakage amounts or other
amounts required to be paid in respect thereof. Such prepayment may be financed
(subject to satisfaction of applicable borrowing conditions under Section 4.02)
with the proceeds of the Revolving Credit Loans made after the effectiveness of
this Agreement.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment and Restatement
Effectiveness Date specifying its objection thereto.

4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) (including on the Amendment and Restatement Effective Date) is
subject to the satisfaction (or waiver) of the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

 

-88-



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the ARCA Transaction, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party (a) have
been duly authorized by all necessary corporate or other organizational action,
and (b) do not (i) contravene the terms of any of such Person’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than Liens under the Collateral Documents (other
than during a Collateral Suspension Period)) under, or require any payment to be
made under (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any Law; except with respect to any conflict, breach,
contravention, payment or violation (but not creation of Liens) referred to in
clause (b)(ii) or (iii), to the extent that such conflict, breach,
contravention, payment or violation could not reasonably be expected to have a
Material Adverse Effect.

 

-89-



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the ARCA Transaction, (b) during any period other than a
Collateral Suspension Period, the grant by any Loan Party of the Liens granted
by it pursuant to the Collateral Documents, (c) during any period other than a
Collateral Suspension Period, the perfection or maintenance of the Liens created
under the Collateral Documents (including the priority thereof contemplated
thereunder) or (d) the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents or, during any period other than a Collateral
Suspension Period, the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) the filing of UCC financing statements and
filings to perfect security interests with the United States Patent and
Trademark Office and the United States Copyright Office, (ii) the recordation of
any Mortgage, (iii) any filings or recordations similar to those referred to in
clauses (i) and (ii) required to be made in any foreign jurisdiction, (iv) such
as have been made or obtained and are in full force and effect, (v) in the event
of the sale upon foreclosure of any Pledged Equity, such as may be required by
laws affecting the offering and sale of securities generally and (vi) such other
items the failure to make or obtain which could not reasonably be expected to
have a Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable Debtor Relief Laws or similar laws affecting creditors’ rights
generally or by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The unaudited financial statements of the Borrower for the fiscal quarter
ended March 31, 2012 (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition and results of operations of the entities to which they relate as of
the dates and for the periods covered thereby, subject to the absence of
footnotes and to normal year-end audit adjustments.

(c) Since the date of the balance sheet included in the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

-90-



--------------------------------------------------------------------------------

(d) The consolidated forecasted business plans (including balance sheet,
statements of income and cash flows prepared by management of the Borrower) of
the Borrower and its Subsidiaries delivered to the Lenders prior to the
Amendment and Restatement Effective Date or pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s good faith estimate of its future financial condition and performance
(it being recognized by the Administrative Agent and the Lenders that such
forecasted statements are not to be viewed as facts and that actual results
during the period or periods covered thereby may vary and such variances may be
material).

5.06 Litigation. Except as disclosed on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to restrain or contest entry into or
performance under this Agreement or any other Loan Document or the consummation
of the ARCA Transaction, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

5.07 No Default. None of any Loan Party, any Subsidiary or, to the knowledge of
the Borrower, any other party to any Contractual Obligation of any Loan Party or
any Subsidiary is in default under or with respect to any such Contractual
Obligation which default could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the ARCA
Transaction.

5.08 Ownership of Property; Liens.

(a) Each Loan Party and each of its Subsidiaries has good record and marketable
title to, or valid leasehold interests in, all real property necessary in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. As of the Amendment and Restatement Effective Date, no Loan
Party owns any Material Real Property.

(b) The property of each Loan Party and each of its Subsidiaries is subject to
no Liens, other than Liens set forth on Schedule 5.08(b) or as otherwise
permitted by Section 7.01.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries as of the
Amendment and Restatement Effective Date, showing as of the Amendment and
Restatement Effective Date the street address, county or other relevant
jurisdiction, state and record owner thereof.

5.09 Environmental Compliance. Except with respect to any matters that could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, none of the Loan Parties nor any of their respective
Subsidiaries (a) has failed to comply

 

-91-



--------------------------------------------------------------------------------

with any Environmental Law or to obtain, maintain or comply with any
Environmental Permit or to provide any notification required under any
Environmental Law or has become subject to any Environmental Liability or is
conducting or financing any investigation, response or corrective action
pursuant to any Environmental Law at any location; or (b) knows of any basis for
Environmental Liability, except as disclosed on Schedule 5.09.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

5.11 Taxes. The Borrower and its Subsidiaries have filed, or have caused to be
filed, all Federal, state and other tax returns and reports required to be
filed, and have paid, or have caused to be paid, all Federal, state and other
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
(i) those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (ii) to the extent the failure to do any of the
foregoing could not reasonably be expected to have a Material Adverse Effect.
There is no proposed tax assessment against the Borrower or any of its
Subsidiaries that would, if made, have a Material Adverse Effect. Neither any
Loan Party nor any Subsidiary thereof is party to any tax sharing agreement
other than one or more tax sharing agreements between or among Loan Parties and
other Domestic Subsidiaries and the tax sharing agreement between the Borrower
and Morgan Stanley or its Affiliates (other than the Borrower and its
Subsidiaries).

5.12 ERISA Compliance.

(a) Except with respect to any matter that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(i) each Plan is in compliance in all respects with the applicable provisions of
ERISA, the Code and other Federal or state laws and (ii) each Pension Plan that
is intended to be a qualified plan under Section 401(a) of the Code has received
a favorable determination letter from the IRS to the effect that the form of
such Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the IRS to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such tax qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

-92-



--------------------------------------------------------------------------------

(c) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) all required minimum contributions to any Multiemployer Plan have been
made.

(d) Neither the Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Amendment and Restatement
Effective Date, those listed on Schedule 5.12(d) hereto and (B) thereafter,
Pension Plans not otherwise prohibited by this Agreement.

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Amendment and
Restatement Effective Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are, if
applicable, fully paid and non-assessable and, as of the Amendment and
Restatement Effective Date, are owned (other than with respect to director’s
qualifying shares and shares issued to foreign nationals to the extent required
by applicable law) by a Loan Party in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except those permitted under
Section 7.01. As of the Amendment and Restatement Effective Date, no Loan Party
has any equity investments in any other corporation or entity (other than a
Subsidiary) other than those specifically disclosed in Part (b) of Schedule
5.13. Set forth on Part (c) of Schedule 5.13 is a complete and accurate list as
of the Amendment and Restatement Effective Date of all Loan Parties, showing as
of the Amendment and Restatement Effective Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number. As of the Amendment and
Restatement Effective Date, the copy of the charter of each Loan Party and each
amendment thereto provided pursuant to Section 4.01(a)(iii) is a true and
correct copy of each such document, each of which is valid and in full force and
effect.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, in each case in violation of
such Regulation U.

(b) None of the Loan Parties and their Subsidiaries is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

-93-



--------------------------------------------------------------------------------

5.15 Disclosure. No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, taken as a whole with all such reports,
financial statements, certificates or other information previously furnished,
contains, when furnished, any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that (i) with respect to projected, pro forma or budgeted financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time such information
was prepared (it being recognized by the Administrative Agent and the Lenders
that such information is not to be viewed as facts and that actual results
during the period or periods covered thereby may vary and such variances may be
material) and (ii) the Borrower make no representation or warranty with respect
to information of a general economic or general industry nature.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. Except as set forth in Part (i) of
Schedule 5.17 or would not, individually or in the aggregate, reasonably be
excepted to result in a Material Adverse Effect, (i) each Loan Party and each of
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, and (ii) no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any Loan Party or any of its
Subsidiaries infringes upon any rights held by any other Person. Part (ii) of
Schedule 5.17 sets forth, as of the Amendment and Restatement Effective Date, a
complete and accurate list of all registrations and applications for
registration in respect of such material IP Rights owned by each Loan Party and
each of its Subsidiaries Except as disclosed in Part (i) of Schedule 5.17, no
claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.18 Solvency. Immediately after consummation of the ARCA Transaction on the
Amendment and Restatement Effective Date, the Loan Parties, on a consolidated
basis, are Solvent.

5.19 Anti-Money Laundering and Economic Sanctions Laws.

(a) No Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or
Affiliate (i) has violated or is in violation of any applicable Anti-Money
Laundering Law or (ii) has engaged or engages in any transaction, investment,
undertaking or activity that conceals the identity, source or destination

 

-94-



--------------------------------------------------------------------------------

of the proceeds from any category of offenses designated in any applicable law,
regulation or other binding measure implementing the “Forty Recommendations” and
“Nine Special Recommendations” published by the Organisation for Economic
Co-operation and Development’s Financial Action Task Force on Money Laundering.

(b) No Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or
such Affiliate that is acting or benefiting in any capacity in connection with
the Loans is an Embargoed Person.

(c) Except as otherwise authorized by OFAC, no Loan Party, none of its
Subsidiaries and, to the knowledge of senior management of each Loan Party, none
of its Affiliates and none of the respective officers, directors, brokers or
agents of such Loan Party, such Subsidiary or such Affiliate acting or
benefiting in any capacity in connection with the Loans (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person, (ii) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any applicable Economic Sanctions Laws or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the applicable prohibitions set forth in any Economic Sanctions Laws.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Unmatured Surviving Obligations) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
(unless cash collateralized in a manner reasonably satisfactory to the L/C
Issuer), the Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (which shall
deliver to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated statement of financial condition of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income, shareholders’ equity and cash flows
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;

 

-95-



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending June 30, 2012), a consolidated
statement of financial condition of the Borrower and its Subsidiaries as at the
end of such fiscal quarter, and the related consolidated statements of income
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, principal
accounting officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes; and

(c) as soon as available, but in any event no later than sixty (60) days after
the end of each fiscal year of the Borrower, an annual business plan of the
Borrower and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Borrower (which are not required to be in
accordance with GAAP) of consolidated statements of financial condition and
statements of income and cash flows of the Borrower and its Subsidiaries on a
quarterly basis for the immediately following fiscal year (including the fiscal
year in which the Latest Maturity Date occurs) (it being recognized by the
Administrative Agent and the Lenders that such information is not to be viewed
as facts and that actual results during the period or periods covered thereby
may vary and such variances may be material).

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (which
shall deliver to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent:

(a) starting with the fiscal quarter ending June 30, 2012 and concurrently with
the delivery of the financial statements referred to in Sections 6.01(a) and
(b), a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, principal accounting officer, treasurer or
controller of the Borrower (which delivery may, unless the Administrative Agent
or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party, in each case, prepared by independent accountants in connection
with the accounts or books of any Loan Party or any of its Subsidiaries, or any
audit of any of them;

 

-96-



--------------------------------------------------------------------------------

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other material report or communication sent to the
stockholders of the Borrower, and copies of all material annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 (other than registration statements on Form S-8
or exhibits to any of the foregoing), or with any national securities exchange,
and in any case not otherwise required to be delivered to the Administrative
Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement involving Indebtedness then outstanding in an aggregate
principal amount in excess of the Threshold Amount and not otherwise required to
be furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each material notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any of its Subsidiaries; provided that
the Borrower shall not be required to provide a copy of any such communication
if the Borrower is prohibited or restricted by any applicable law or by the
terms of such communication from providing such copy;

(f) except during any Collateral Suspension Period, together with the delivery
of each Compliance Certificate pursuant to Section 6.02(a) with respect to
financial statements referred to in Section 6.01(a), a report supplementing
Schedules I, II and VII to the Security Agreement and Schedule 5.08(c) hereto,
in each case, to the extent necessary, including an identification of all owned
real property Disposed of by any Loan Party, if any, or any of its Subsidiaries
since the delivery of the last supplements and a list and description of all
Investment Property, Equity Interests, Pledged Debt, Promissory Notes, Pledged
Deposit Accounts, Pledged Securities Accounts, Letters of Credit (as such terms
are defined in the Security Agreement) and Material Real Property (including the
street address, county or other relevant jurisdiction, state or other relevant
jurisdiction, and the record owner) acquired, if any, since the delivery of the
last supplements; and

(g) subject to the proviso to clause (e), promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any of its Subsidiaries, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may from time to time reasonably
request.

Documents or notices required to be delivered pursuant to Section 6.01(a) or
(b), Section 6.02(a), (b), (c), (d) or (e) or Section 6.03 may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the

 

-97-



--------------------------------------------------------------------------------

Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent, which shall notify each Lender, (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers,
the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

6.03 Notices. Promptly notify the Administrative Agent (which shall deliver such
notices to each Lender):

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (but in each case only to the extent the
same has resulted or could reasonably be expected to result in a Material
Adverse Effect) (i) breach or non-performance of, or any default under, a
Contractual Obligation of the Borrower or any of its Subsidiaries; (ii) any
dispute, litigation, investigation, proceeding or suspension

 

-98-



--------------------------------------------------------------------------------

between the Borrower or any of its Subsidiaries and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any of its Subsidiaries, including pursuant
to any applicable Environmental Laws; and

(c) of the occurrence of any ERISA Event.

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities in respect of (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property (other than any Lien permitted under
Section 7.01); and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except, in each case (i) to the extent the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary or (ii) to the extent the failure to pay or
discharge the same could not reasonably be expected to have a Material Adverse
Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Sections
7.03, 7.04 or 7.05 or in respect of an Immaterial Subsidiary; (b) take all
commercially reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) except to the extent permitted by Section 7.05,
take all commercially reasonable action to preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
each case with respect to clauses (a) and (b), where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain or cause to be maintained (i) the
insurance substantially similar to the insurance listed on Schedule 6.07 or
(ii) with financially sound and reputable insurance companies not Affiliates of
the Borrower, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and providing, in the
case of all material insurance policies, for not less than 30 days’ prior notice
(or such shorter notice as acceptable to the Administrative Agent) to the
Administrative Agent of termination, lapse or cancellation of such insurance.

 

-99-



--------------------------------------------------------------------------------

6.08 Compliance with Laws. Comply in all respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account (in which
full, true and correct, in all material respects, entries shall be made of all
material financial transactions and matters involving the assets and business of
the Borrower and its Subsidiaries) in a manner that permits the preparation of
financial statements in accordance with GAAP.

6.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers
responsible for financial matters, and independent public accountants (at which
authorized representatives of the Borrower shall be entitled to be present), all
at the reasonable expense of the Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than one (1) time during any calendar year absent the existence and
continuance of an Event of Default; provided further that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the reasonable expense of the Borrower at any time during normal
business hours.

(b) At the request of the Administrative Agent, hold at least one meeting per
fiscal year (at a mutually agreeable location, venue and time or, at the option
of the Borrower, by conference call, the reasonable costs of such venue or call
to be paid by Borrower) with all Lenders who choose to attend such meeting, at
which meeting shall be reviewed the financial results of the previous fiscal
year and the financial condition of the Borrower and its Subsidiaries and the
budgets presented for the current fiscal year of the Borrower and its
Subsidiaries.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (i) in the case
of the Tranche A Term Loans made on the Amendment and Restatement Effective
Date, together with cash on hand, to refinance all of the loans outstanding
under the Original Credit Agreement immediately prior to the Amendment and
Restatement Effective Date and to pay fees and expenses incurred in connection
with the ARCA Transaction, (ii) in the case of Revolving Credit Loans, to
provide working capital for the Borrower and its Subsidiaries and for general
corporate purposes, including Permitted Acquisitions, not in contravention of
any Law or of any Loan

 

-100-



--------------------------------------------------------------------------------

Document, (iii) in the case of any Additional Term Loans, as specified in the
Additional Credit Extension Amendment related thereto and (iv) in the case of
any Refinancing Term Loan or Replacement Revolving Credit Commitments, to repay
the Term Loans relating to such Refinancing Term Loan or the Revolving Credit
Loans, as applicable, and pay fees and expenses in connection therewith.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
that is a wholly-owned Material Domestic Subsidiary by any Loan Party, the
Borrower shall, at the Borrower’s expense (it being agreed and understood that
any reference to any parent of a Subsidiary in this Section 6.12 shall not
include any indirect or direct parent of the Borrower):

(i) within 30 days after such formation or acquisition (or such longer period as
the Administrative Agent shall agree in its sole discretion), cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Administrative
Agent a guaranty or guaranty supplement, substantially in the form attached to
the Guaranty or otherwise in form and substance reasonably satisfactory to the
Administrative Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,

(ii) except during any Collateral Suspension Period, within 15 days after such
formation or acquisition (or such longer period as the Administrative Agent
shall agree in its sole discretion), furnish to the Administrative Agent a
description of any Material Real Property of such Subsidiary, in detail
reasonably satisfactory to the Administrative Agent,

(iii) except during any Collateral Suspension Period, within 45 days after such
formation or acquisition (or such longer period as the Administrative Agent
shall agree in its sole discretion), cause such Subsidiary and each direct and
indirect parent of such Subsidiary (if it has not already done so) to duly
execute and deliver to the Administrative Agent deeds of trust, trust deeds,
deeds to secure debt and mortgages in respect of any Material Real Property of
such Subsidiary and Security Agreement Supplements, IP Security Agreement
Supplements and other security and pledge agreements, substantially in the
applicable form (if any) attached to the Loan Documents or otherwise in form and
substance reasonably satisfactory to the Administrative Agent (including
delivery of all Pledged Equity and Pledged Debt in and of such Subsidiary, and
other instruments of the type specified in Section 4.01(a)(v) of the Original
Credit Agreement, in each case constituting Collateral), securing payment of all
the Obligations of such Subsidiary or such parent, as the case may be, under the
Loan Documents and constituting Liens on all such real and personal properties,

(iv) except during any Collateral Suspension Period, within 60 days after such
formation or acquisition (or such longer period as the Administrative Agent
shall agree in its sole discretion), cause such Subsidiary and each direct and
indirect parent of such Subsidiary (if it has not already done so) to take all
reasonable actions (including the recording of mortgages, the filing of UCC
financing statements, the giving of notices and

 

-101-



--------------------------------------------------------------------------------

the endorsement of notices on title documents) as may be necessary to vest in
the Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the deeds of trust, trust deeds, deeds to secure debt, mortgages,
Security Agreement Supplements, IP Security Agreement Supplements and security
and pledge agreements delivered pursuant to this Section 6.12, enforceable
against all third parties in accordance with their terms,

(v) within 60 days after such formation or acquisition (or such longer period as
the Administrative Agent shall agree in its sole discretion), deliver to the
Administrative Agent, upon the reasonable request of the Administrative Agent, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Lenders, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to the matters (A) contained in clause (i) above if such
formation or acquisition occurs during a Collateral Suspension Period and
(B) contained in clauses (i), (iii) and (iv) above if such formation or
acquisition does not occur during a Collateral Suspension Period, and, in each
case, as to such other matters as the Administrative Agent may reasonably
request, and

(vi) except during any Collateral Suspension Period, as promptly as practicable
after such formation or acquisition (or such longer period as the Administrative
Agent shall agree in its sole discretion), deliver, upon the reasonable request
of the Administrative Agent, to the Administrative Agent, with respect to each
Material Real Property that is owned or held by the entity that is the subject
of such formation or acquisition, title reports, surveys and engineering, soils
and other reports, and environmental assessment reports, in the case of surveys
and engineering, soils, environmental and other reports, which report is in
possession or control of a Loan Party, each in scope, form and substance
reasonably satisfactory to the Administrative Agent, provided, however, that to
the extent that any Loan Party shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent.

(b) Except during any Collateral Suspension Period, upon the acquisition of any
property (which, in the case of any real property, shall be limited to Material
Real Property) of the type not excluded from the definition of “Collateral” by
any Loan Party, and if such property, in the reasonable judgment of the
Administrative Agent (to the extent such property is material), shall not
already be subject to a perfected first priority security interest in favor of
the Administrative Agent for the benefit of the Secured Parties, then the
Borrower shall, upon the reasonable request of the Administrative Agent, at the
Borrower’s expense:

(i) within 15 days after such acquisition (or such longer period as the
Administrative Agent shall agree in its sole discretion), furnish to the
Administrative Agent a description of the property so acquired in detail
reasonably satisfactory to the Administrative Agent,

(ii) within 45 days after such acquisition (or such longer period as the
Administrative Agent shall agree in its sole discretion), cause the applicable
Loan Party to duly execute and deliver to the Administrative Agent deeds of
trust, trust deeds, deeds

 

-102-



--------------------------------------------------------------------------------

to secure debt, mortgages, mortgage modifications, Security Agreement
Supplements, IP Security Agreement Supplements and other security and pledge
agreements, substantially in the applicable form (if any) attached to the Loan
Documents or otherwise in form and substance reasonably satisfactory to the
Administrative Agent, securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents and constituting Liens on all such
properties,

(iii) within 60 days after such acquisition (or such longer period as the
Administrative Agent shall agree in its sole discretion), cause the applicable
Loan Party to take all reasonable actions (including the recording of mortgages,
the filing of Uniform Commercial Code financing statements, the giving of
notices and the endorsement of notices on title documents) as may be necessary
to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on such
property, enforceable against all third parties,

(iv) within 60 days after such acquisition (or such longer period as the
Administrative Agent shall agree in its sole discretion), deliver to the
Administrative Agent, upon the reasonable request of the Administrative Agent, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Lenders, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii) above
and as to such other matters as the Administrative Agent may reasonably request,
and

(v) as promptly as practicable after any acquisition of a Material Real Property
(or such longer period as the Administrative Agent shall agree in its sole
discretion), deliver, upon the reasonable request of the Administrative Agent,
to the Administrative Agent, with respect to such real property, title reports,
surveys and engineering, soils and other reports, and environmental assessment
reports, in the case of surveys and engineering, soils, environmental and other
reports, which report is in possession or control of a Loan Party, each in
scope, form and substance reasonably satisfactory to the Administrative Agent,
provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent,

(c) Except during any Collateral Suspension Period, upon the reasonable request
of the Administrative Agent following the occurrence and during the continuance
of an Event of Default, the Borrower shall, at the Borrower’s expense:

(i) within 15 days after such request (or such longer period as the
Administrative Agent shall agree in its sole discretion), furnish to the
Administrative Agent a description of the material real and personal properties
of the Loan Parties in detail reasonably satisfactory to the Administrative
Agent,

 

-103-



--------------------------------------------------------------------------------

(ii) within 45 days after such request (or such longer period as the
Administrative Agent shall agree in its sole discretion), duly execute and
deliver, and cause each other Loan Party and each Material Domestic Subsidiary
of the Borrower (if it has not already done so) to duly execute and deliver, to
the Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, Security Agreement Supplements, IP Security Agreement Supplements and
other security and pledge agreements, substantially in the applicable form (if
any) attached to the Loan Documents or otherwise in form and substance
reasonably satisfactory to the Administrative Agent (including delivery of all
Pledged Equity and Pledged Debt in and of such Subsidiary , and other
instruments of the type specified in Section 4.01(a)(v) of the Original Credit
Agreement, in each case constituting Collateral), securing payment of all the
Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties,

(iii) within 60 days after such request (or such longer period as the
Administrative Agent shall agree in its sole discretion), take, and cause each
Loan Party and each Material Domestic Subsidiary of the Borrower to take, all
reasonable actions (including the recording of mortgages, the filing of UCC
financing statements, the giving of notices and the endorsement of notices on
title documents) as may be necessary to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, Security Agreement
Supplements, IP Security Agreement Supplements and security and pledge
agreements delivered pursuant to this Section 6.12, enforceable against all
third parties in accordance with their terms,

(iv) within 60 days after such request (or such longer period as the
Administrative Agent shall agree in its sole discretion), deliver to the
Administrative Agent, upon the reasonable request of the Administrative Agent, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Lenders, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and
(iii) above, and as to such other matters as the Administrative Agent may
reasonably request, and

(v) as promptly as practicable after such request (or such longer period as the
Administrative Agent shall agree in its sole discretion), deliver, upon the
reasonable request of the Administrative Agent, to the Administrative Agent with
respect to each Material Real Property that is owned or held by any Loan Party,
title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, in the case of surveys and engineering, soils,
environmental and other reports, which report is in possession or control of a
Loan Party, each in scope, form and substance reasonably satisfactory to the
Administrative Agent, provided, however, that to the extent that any Loan Party
shall have otherwise received any of the foregoing items with respect to such
real property, such items shall, promptly after the receipt thereof, be
delivered to the Administrative Agent.

(d) Except during any Collateral Suspension Period, at any time upon reasonable
request of the Administrative Agent, promptly execute and deliver any and all
further instruments and documents and take all such other action as the
Administrative Agent may deem necessary in obtaining the full benefits of, or
(as applicable) in perfecting and preserving the Liens of, such guaranties,
deeds of trust, trust deeds, deeds to secure debt, mortgages, Security Agreement
Supplements, IP Security Agreement Supplements and other security and pledge
agreements.

 

-104-



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in this Section, neither the
Borrower nor any of its Subsidiaries shall be required to execute or deliver any
instrument or document or take any action with respect to any property or asset
(i) that is excluded from the definition of Collateral pursuant to the terms of
the Security Agreement or (ii) as to which the Administrative Agent and the
Borrower reasonably determine in writing that the costs of taking such action
are excessive in relation to the benefit to the Lenders of the security to be
afforded thereby.

6.13 Compliance with Environmental Laws. Except to the extent that the failure
to do any of the following could not, individually or in the aggregate, be
reasonably likely to result in a Material Adverse Effect, (i) comply and use
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply in all material respects with all
applicable Environmental Laws and Environmental Permits; (ii) obtain and renew
all Environmental Permits necessary for its operations and properties; and
(iii) conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, as required by applicable
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

6.14 Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law but subject to
Section 6.12(e), subject any Loan Party’s properties, assets, rights or
interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so. Notwithstanding the
foregoing, neither the Borrower nor any Subsidiary shall be required to comply
with the provisions of clauses (b)(ii), (iii) or (iv) of this Section 6.14
during any Collateral Suspension Period.

 

-105-



--------------------------------------------------------------------------------

6.15 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a party, except, in any case, where
(i) any obligation thereunder is being contested in good faith and appropriate
reserves are being maintained with respect thereto to the extent required by
GAAP or (ii) the failure to do so, either individually or in the aggregate,
could not be reasonably likely to have a Material Adverse Effect.

6.16 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, except, in any case,
where (i) any obligation thereunder is being contested in good faith and
appropriate reserves are being maintained with respect thereto to the extent
required by GAAP or (ii) the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

6.17 Maintenance of Ratings. Use commercially reasonable efforts to cause
Borrower’s corporate credit to continue to be rated by S&P and Moody’s (but not
to maintain a specific rating).

6.18 Collateral Suspension Period.

(a) Notwithstanding anything to the contrary contained in this Agreement, any
Loan Document or any other document executed in connection herewith, if a
Collateral Suspension Date occurs (including any subsequent Collateral
Suspension Date after the occurrence of an immediately preceding Collateral
Reinstatement Date), then the Borrower shall be entitled to require the release
of any or all of the Liens granted pursuant to the Collateral Documents on the
Collateral, and upon delivery to the Administrative Agent and Collateral Agent
of the officer’s certificate set forth in clause (iv) of the definition of
“Collateral Suspension Period”, such Liens shall automatically terminate. In
connection with the foregoing, the Collateral Agent shall, within a reasonable
period of time following the request and at the sole cost and expense of the
Loan Parties, assign, transfer and deliver to the applicable Loan Parties,
without recourse to or warranty by the Collateral Agent except as to the fact
that the Collateral Agent has not encumbered the released assets, such of the
Collateral or any part thereof to be released as may be in possession of the
Collateral Agent and as shall not have been sold or otherwise applied pursuant
to the terms hereof, and, with respect to any other Collateral, such documents
and instruments (including UCC-3 termination financing statements or releases)
as the Borrower shall reasonably request to evidence such termination and
release. During any Collateral Suspension Period, the terms and conditions of
the Collateral Documents, including all covenants and representations and
warranties contained therein, shall not apply to the Loan Parties.

(b) Notwithstanding clause (a) above, if after any Collateral Suspension Date
(i) either (x) the Borrower’s corporate credit/family rating subsequently falls
below BBB- (stable outlook) by S&P or Baa3 (stable outlook) by Moody’s or
(y) either S&P or Moody’s (or a successor thereto) ceases to provide a corporate
credit/family rating for the Borrower or (ii) the Borrower notifies the
Administrative Agent in writing that it has elected to terminate the Collateral
Suspension Period (the occurrence of any event in clause (i) or (ii), a
“Collateral Reinstatement Event”), the Collateral Suspension Period with respect
to such Collateral

 

-106-



--------------------------------------------------------------------------------

Suspension Date shall automatically terminate and all Collateral and Collateral
Documents, and all Liens granted or purported to be granted therein, released
pursuant to clause (a) above shall be automatically reinstated on the same terms
as of the applicable Collateral Reinstatement Date (as defined below) and the
Loan Parties shall take all actions and deliver all documents (collectively, the
“New Collateral Documents”) reasonably requested by the Administrative Agent as
necessary to create and perfect the Liens of the Collateral Agent in such
Collateral, substantially consistent with the provisions of Section 4.01(a) of
the Original Credit Agreement, in form and substance reasonably satisfactory to
the Administrative Agent (collectively, the “Collateral Reinstatement
Requirements”), within 30 days of such Collateral Reinstatement Event in the
case of any Collateral Reinstatement Requirements consisting of delivery of a
new security agreement and UCC-1 financing statements and within 60 days of such
Collateral Reinstatement Event, as applicable, in the case of all other
Collateral Reinstatement Requirements (or, in each case, such longer period as
the Administrative Agent may agree in its discretion) (the first date on which a
new security agreement is required to be delivered pursuant to the foregoing,
the “Collateral Reinstatement Date”). The Collateral Agent is hereby authorized
to enter into any New Collateral Documents in connection with any Collateral
Reinstatement Event.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Unmatured Surviving Obligations) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
(unless cash collateralized in a manner reasonably satisfactory to the L/C
Issuer), the Borrower shall not, nor shall it permit any Subsidiary to, directly
or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file under the Uniform Commercial Code of any jurisdiction a financing
statement that names the Borrower or any of its Subsidiaries as debtor, or
assign any accounts or other right to receive income, other than the following:

(a) Liens (x) granted pursuant to any Loan Document in favor of the Collateral
Agent for the benefit of the Secured Parties to secure all of the Obligations or
(y) granted in favor of any L/C Issuer to collateralize any Defaulting Lender’s
participation in Obligations hereunder;

(b) Liens existing on the Original Closing Date and listed on Schedule 5.08(b)
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(d), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(d);

(c) Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

-107-



--------------------------------------------------------------------------------

(d) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business
securing obligations which are not overdue for a period of more than 60 days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required under GAAP;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

(f) deposits to secure the performance of tenders, bids, trade contracts and
leases (other than Indebtedness), statutory or regulatory obligations, surety
bonds, insurance obligations, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(g) minor defects or minor imperfections in title and zoning, land use and
similar restrictions and easements, rights-of-way, restrictions and other
similar encumbrances affecting real property which, in the aggregate, do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person,
and, in the case of any real property covered by any Mortgage, any Permitted
Encumbrances with respect thereto;

(h) Liens securing judgments not constituting an Event of Default under
Section 8.01(h), or securing appeal or other surety bonds related to such
judgments;

(i) Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (or any Permitted Refinancing thereof) and
(ii) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition;

(j) Liens existing on property at the time of its acquisition or existing on
property of a Person at the time such Person is merged into or consolidated with
the Borrower or any Subsidiary of the Borrower or becomes a Subsidiary of the
Borrower (other than Liens on the Equity Interests of any Person that becomes a
Subsidiary); provided that such Liens were not created in contemplation of such
acquisition, merger, consolidation or Investment and do not extend to any assets
other than such acquired property or those of the Person merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary, and the applicable Indebtedness secured by such Lien is
permitted under Section 7.02;

(k) leases, licenses, subleases or sublicenses granted to other Persons in the
ordinary course of business which do not (A) interfere in any material respect
with the business of the Loan Parties or (B) secure any Indebtedness for
borrowed money;

 

-108-



--------------------------------------------------------------------------------

(l) any interest or title of (A) a lessor or sublessor under any lease or
sublease or (B) a licensor or sublicensor under any license or sublicense, in
each case entered into in the ordinary course of business, so long as such
interest or title relate solely to the assets subject thereto;

(m) banker’s liens, rights of setoff and other similar Liens that are customary
in the banking industry and existing solely with respect to cash and other
amounts on deposit in one or more accounts (including securities accounts)
maintained by the Borrower or its Subsidiaries;

(n) Liens of a collecting bank arising under Section 4-208 (or its equivalent)
of the UCC on items in the course of collection and documents and proceeds
related thereto;

(o) Liens arising from precautionary filings of financing statements under the
Uniform Commercial Code of any applicable jurisdiction in respect of operating
leases or consignments entered into by the Borrower or its Subsidiaries in the
ordinary course of business;

(p) Liens attaching to cash earnest money deposits in connection with any letter
of intent or purchase agreement permitted hereunder and Liens on cash deposits
held in escrow accounts pursuant to the terms of any purchase agreement
permitted hereunder;

(q) Liens in the nature of trustee’s Liens granted pursuant to any indenture
governing any Indebtedness for borrowed money permitted by Section 7.02, in each
case in favor of the trustee under such indenture and securing only obligations
to pay compensation to such trustee, to reimburse its expenses and to indemnify
it under the terms thereof;

(r) Liens on assets of Foreign Subsidiaries securing obligations of such Foreign
Subsidiaries permitted hereunder;

(s) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(t) assignments of accounts or other rights to receive income to the extent
permitted under Section 7.05;

(u) escrow deposits of source code in the ordinary course of business in
connection with the licensing of intellectual property by the Borrower or any of
its Subsidiaries to their customers;

(v) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sales of goods entered into by the Borrower or its
Subsidiaries in the ordinary course of business;

 

-109-



--------------------------------------------------------------------------------

(w) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and

(x) other Liens so long as the aggregate outstanding amount of Indebtedness and
other obligations secured thereby does not exceed $25,000,000.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business or pursuant to Section 6.16 of the
Original Credit Agreement (and not for speculative purposes) for the purpose of
directly mitigating risks associated with fluctuations in interest rates,
commodity prices or foreign exchange rates;

(b) Indebtedness of a Subsidiary of the Borrower owed to the Borrower or another
Subsidiary of the Borrower or of the Borrower owed to a Subsidiary of the
Borrower, which Indebtedness shall (i) in the case of Indebtedness owed to a
Loan Party, constitute “Pledged Debt” under the Security Agreement, (ii) in the
case of Indebtedness owed by a Loan Party to a non-Loan Party, be subordinated
to the Obligations on terms reasonably acceptable to the Administrative Agent
and (iii) be otherwise permitted under the provisions of Section 7.03;

(c) Indebtedness under the Loan Documents (including any such Indebtedness
incurred pursuant to Section 2.14, 2.18, 2.19 or 2.20);

(d) Indebtedness outstanding on the Original Closing Date and listed on
Schedule 7.02 and any Permitted Refinancing thereof;

(e) (i) Guarantees of any Loan Party in respect of Indebtedness otherwise
permitted hereunder of the Borrower or any Subsidiary; provided that if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination provisions of
such Indebtedness, and (ii) Guarantees of any Subsidiary that is not a Loan
Party in respect of Indebtedness otherwise permitted hereunder of any Subsidiary
that is not a Loan Party;

(f) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i) and any Synthetic Debt, and any
Permitted Refinancing thereof; provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $25,000,000;

(g) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the Original Closing Date in accordance with the terms of Section 7.03, which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower and was not incurred solely in contemplation of such Person’s becoming
a Subsidiary of the Borrower, and any Permitted Refinancing thereof;

 

-110-



--------------------------------------------------------------------------------

(h) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Subsidiaries incurred in the ordinary course of business;

(i) Indebtedness consisting of deferred purchase price or notes issued to
current or former officers, managers, consultants, directors and employees (or
their respective estates, spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Equity Interests of the Borrower in an aggregate principal amount
not to exceed $5,000,000;

(j) unsecured Indebtedness in an aggregate principal amount not to exceed
$250,000,000 at any time outstanding;

(k) Indebtedness in respect of (i) performance bonds, bid bonds, surety bonds,
workers’ compensation claims, performance and completion guarantees and similar
obligations, in each case provided in the ordinary course of business, and
(ii) appeal bonds;

(l) Obligations under any Cash Management Agreement, and Indebtedness consisting
of netting arrangements and overdraft protections, incurred in the ordinary
course of business;

(m) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is promptly covered by the Borrower or any Subsidiary;

(n) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not
exceeding $100,000,000 at any time outstanding;

(o) Indebtedness incurred by the Borrower or any of its Subsidiaries in a
Permitted Acquisition or any other Investment expressly permitted hereunder, in
each case to the extent constituting indemnification obligations, incentive,
non-compete or other similar arrangements, or obligations in respect of purchase
price (including earn-outs) or other similar adjustments;

(p) Indebtedness of any Loan Party or other Subsidiary of the Borrower on
account of or in respect of letters of credit obtained in the ordinary course of
business in connection with foreign operations or branches in an aggregate
principal amount not exceeding $10,000,000 at any time outstanding;

(q) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

 

-111-



--------------------------------------------------------------------------------

(r) (x) unsecured Indebtedness of the Borrower so long as the Net Cash Proceeds
thereof are used to fund Permitted Acquisitions, and any Permitted Refinancing
thereof, and (y) guarantees by the Guarantors of the Indebtedness of the
Borrower incurred pursuant to clause (x); provided that (i) no Default shall
exist immediately prior to or immediately after such incurrence and (ii) such
Indebtedness shall (A) require no amortization payments, and shall not have a
scheduled maturity, prior to the date that is 180 days following the Latest
Maturity Date; (B) not have covenants or events of default that, taken as a
whole, are more restrictive than the covenants and events of default included in
this Agreement (as determined in good faith by the Borrower), or shall have such
covenants and events of default as are otherwise reasonably satisfactory to the
Administrative Agent, (C) not include any mandatory prepayment, redemption or
repurchase provisions (other than provisions requiring offers to purchase upon
asset sales, casualty events, condemnation events and change of control, and
acceleration provisions, in each case, that are customary for high yield debt
securities (as determined in good faith by the Borrower) and are subject to, if
appropriate, reinvestment of the proceeds in the business or prior payment of
the Obligations under the Loan Documents) that would apply prior to the date
that is 180 days following the Latest Maturity Date at the time of incurrence,
or shall have such mandatory prepayment, redemption or repurchase provisions as
are otherwise reasonably acceptable to the Administrative Agent and (D) not
include any financial maintenance covenants;

(s) (x) unsecured Indebtedness of the Borrower so long as the Net Cash Proceeds
thereof are used to prepay the Term Loans in accordance with Sections
2.05(b)(iii) and (iv), and any Permitted Refinancing thereof, and (y) guarantees
by the Guarantors of the Indebtedness of the Borrower incurred pursuant to
clause (x); provided that (i) no Default shall exist immediately prior to or
immediately after such incurrence and (ii) such Indebtedness shall (A) require
no amortization payments, and shall not have a scheduled maturity, prior to the
date that is 180 days following the Latest Maturity Date; (B) not have covenants
or events of default that, taken as a whole, are more restrictive than the
covenants and events of default included in this Agreement (as determined in
good faith by the Borrower), or shall have such covenants and events of default
as are otherwise reasonably satisfactory to the Administrative Agent, (C) not
include any mandatory prepayment, redemption or repurchase provisions (other
than provisions requiring offers to purchase upon asset sales, casualty events,
condemnation events and change of control, and acceleration provisions, in each
case, that are customary for high yield debt securities (as determined in good
faith by the Borrower) and are subject to, if appropriate, reinvestment of the
proceeds in the business or prior payment of the Obligations under the Loan
Documents) that would apply prior to the date that is 180 days following the
Latest Maturity Date at the time of incurrence, or shall have such mandatory
prepayment, redemption or repurchase provisions as are otherwise reasonably
acceptable to the Administrative Agent and (D) not include any financial
maintenance covenants;

 

-112-



--------------------------------------------------------------------------------

(t) Indebtedness incurred by the Borrower or any of its Subsidiaries
constituting reimbursement obligations with respect to letters of credit, bank
guarantees or similar instruments issued in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
similar reimbursement-type obligations; provided that upon the drawing of such
instruments, such obligations are reimbursed within 30 days following such
drawing; and

(u) other Indebtedness in an aggregate principal amount not to exceed $5,000,000
at any time outstanding.

It is understood and agreed that any Indebtedness borrowed in a foreign currency
shall continue to be permitted under this Section 7.02 notwithstanding any
fluctuation in the Dollar amount of such Indebtedness, as long as the
outstanding principal balance of such Indebtedness (denominated in its original
currency) does not exceed the maximum amount of such Indebtedness (denominated
in such currency) permitted to be outstanding on the date such Indebtedness was
incurred.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $4,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Subsidiaries in Loan Parties,
(ii) Investments by Subsidiaries of the Borrower that are not Loan Parties in
other Subsidiaries that are not Loan Parties and (iii) so long as no Event of
Default has occurred and is continuing at the time of or would result from such
Investment, additional Investments by the Loan Parties in Subsidiaries that are
not Loan Parties in an aggregate amount not to exceed $40,000,000 at any time
outstanding;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof in connection with the settlement of delinquent accounts
generated in the ordinary course of business or from financially troubled
account debtors to the extent reasonably necessary in order to prevent or limit
loss;

(e) Guarantees permitted by Section 7.02 and Guarantees of obligations (other
than Indebtedness) of the Borrower and its Subsidiaries not prohibited hereunder
and entered into in the ordinary course of business;

(f) (i) Investments existing on the Original Closing Date and set forth on
Schedule 5.13 and (ii) Investments pursuant to any cash management arrangements
with Morgan Stanley or any of its Affiliates (other than the Borrower and its
Subsidiaries) in a manner consistent with past practices;

 

-113-



--------------------------------------------------------------------------------

(g) Investments in Swap Contracts permitted under Section 7.02(a);

(h) the purchase or other acquisition of Equity Interests in, or all or
substantially all of the assets or business of, any Person, or of assets
constituting a business unit, a line of business or division of, such Person
that, upon the consummation thereof, will be a Subsidiary of the Borrower or
will be owned by the Borrower or a Subsidiary of the Borrower (including as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.03(h) (each of the
foregoing, a “Permitted Acquisition”):

(i) any such newly-created or acquired Subsidiary and each applicable Loan Party
shall comply, to the extent required, with the requirements of Section 6.12;

(ii) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to have a Material
Adverse Effect on the Borrower and its Subsidiaries, taken as a whole (as
determined in good faith by the board of directors (or the persons performing
similar functions) of the Borrower if the board of directors is otherwise
approving such transaction and, in each other case, by a Responsible Officer of
the Borrower);

(iii) the total consideration and all assumptions of debt in connection
therewith (but excluding the portion paid with Qualified Equity Interests of the
Borrower or Equity Net Cash Proceeds from issuance of Qualified Equity Interests
of the Borrower that are Not Otherwise Applied) paid by or on behalf of a Loan
Party for all such purchases or acquisitions pursuant to this Section 7.03(h)
attributable to acquisitions of Persons that do not become Guarantors or of
assets by Subsidiaries that are not or do not become Guarantors (including as a
result of a merger or consolidation) shall not exceed $500,000,000 in the
aggregate in any fiscal year of the Borrower;

(iv) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall, on a Pro Forma Basis, be
in compliance with all of the covenants set forth in Section 7.11; and

(v) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, at least five Business Days (or a shorter period reasonably
approved by the Administrative Agent) prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.03(h) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition (or, in the case of the
requirements of clause (i), will, to the extent applicable, be satisfied within
the time periods specified for such satisfaction in Section 6.12);

 

-114-



--------------------------------------------------------------------------------

(i) other Investments (including joint venture and minority investments) not
exceeding $20,000,000 in the aggregate in any fiscal year of the Borrower;

(j) advances of payroll payments to employees in the ordinary course of the
business;

(k) loans to directors, officers and employees to purchase Qualified Equity
Interests of the Borrower in an aggregate principal amount not to exceed
$7,500,000 at any time outstanding;

(l) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, other Investments in an amount up to the
Cumulative Retained Excess Cash Flow;

(m) Investments (A) received in satisfaction or partial satisfaction of accounts
from financially troubled account debtors (whether in connection with a
foreclosure, bankruptcy, workout or otherwise) and (B) consisting of deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with the past practices of the Borrower and its
Subsidiaries;

(n) the Borrower and its Subsidiaries may (A) acquire and hold accounts
receivable owing to any of them if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary terms,
(B) endorse negotiable instruments held for collection or deposit in the
ordinary course of business, (C) make lease, utility and other similar deposits
(or prepayment thereof) in the ordinary course of business and (D) make pledges
and deposits permitted by Section 7.01;

(o) Investments made as a result of the receipt of non-cash consideration from a
sale, transfer or other disposition of any asset in compliance with
Section 7.05;

(p) Investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
the Subsidiaries (including in connection with a Permitted Acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;

(q) Investments to the extent that payment for such investments is made solely
with Qualified Equity Interests of the Borrower (or Equity Net Cash Proceeds of
the issuance thereof that are Not Otherwise Applied);

(r) Investments consisting of any amounts paid pursuant to any contracts with
any Subsidiary, or in respect of any Foreign Subsidiary’s operations, providing
for payment of amounts on a “cost” or “cost-plus” basis for services performed,
or in the form of guarantees of leases or licenses in the ordinary course of
business; and

 

-115-



--------------------------------------------------------------------------------

(s) Investments in a Foreign Subsidiary by a Loan Party consisting of the
contribution or sale of the Equity Interests of a Foreign Subsidiary or the
assets of any foreign branch, in either case, in connection with a restructuring
(a “Specified Restructuring”) that is undertaken in good faith (as certified by
a Responsible Officer of the Borrower in an officer’s certificate) for the
principal purposes of improving the consolidated tax efficiency of the Borrower
and its Subsidiaries and not for the purpose of (1) circumventing any covenant
set forth in this Agreement or (2) reducing the Collateral securing the
Obligations (it being understood that the certification in clause (2) shall not
be required if a Collateral Suspension Period shall then be in effect).

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:

(a) any Subsidiary may merge or consolidate with or into or may liquidate into
(i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided that when
any Loan Party is merging or consolidating with or liquidating into another
Subsidiary, a Loan Party shall be the continuing or surviving Person;

(b) any Loan Party (other than the Borrower) may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to (i) any other
Loan Party or (ii) any Subsidiary that is not a Loan Party in connection with an
Investment permitted under Section 7.03;

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) if the Subsidiary party to such merger or consolidation was, immediately
prior thereto, a wholly owned Subsidiary of the Borrower, the Person surviving
such merger shall be a wholly-owned Subsidiary of the Borrower (it being agreed,
however, that this proviso shall not prevent any transaction contemplated by
Section 7.03(h)(iii)) and (ii) in the case of any such merger to which any Loan
Party (other than the Borrower) is a party, such Loan Party is the surviving
Person;

(e) in the case of any Subsidiary of the Borrower, pursuant to a transaction
otherwise permitted by Section 7.05 (other than Section 7.05(e)); and

(f) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders.

 

-116-



--------------------------------------------------------------------------------

7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete, excess or worn out property or property no longer
used in the business of the Borrower or its Subsidiaries, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory or products in the ordinary course of business and
the granting of any option or other right to purchase, lease or otherwise
acquire inventory or products in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property to the Borrower or any of its Subsidiaries;
provided that if the transferor of such property is a Loan Party, the transferee
thereof must be a Loan Party;

(e) Dispositions permitted by Section 7.04;

(f) Dispositions by the Borrower and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed (i) $25,000,000 from and after the Amendment and
Restatement Effective Date or (ii) $5,000,000 in any fiscal year;

(g) leases, subleases, licenses or sublicenses of real or personal property in
the ordinary course of business, in each case that do not materially interfere
with the business of the Borrower and its Subsidiaries;

(h) additional Dispositions by the Borrower and its Subsidiaries; provided that
(i) at the time of such Disposition, no Event of Default shall exist or would
result from such Disposition, (ii) the aggregate fair market value of all
property Disposed of in reliance on this clause (h) since the Amendment and
Restatement Effective Date shall not exceed $150,000,000 and (iii) the Borrower
or such Subsidiary shall receive not less than 75% of the consideration in such
Disposition in the form of cash and Cash Equivalents;

(i) so long as no Event of Default shall occur and be continuing, the grant of
any option or other right to purchase any asset in a transaction that would be
permitted under the provisions of Section 7.05(h);

(j) Disposition of Cash Equivalents;

(k) Disposition of Qualified Equity Interests of the Borrower otherwise
permitted hereunder;

(l) discounts or forgiveness of accounts receivable in the ordinary course of
business and/or sales thereof in connection with collection or compromise
thereof;

 

-117-



--------------------------------------------------------------------------------

(m) cancellations of any intercompany Indebtedness among the Loan Parties or
among the non-Loan Parties;

(n) subject to the provisions in the Security Agreement (unless a Collateral
Suspension Period is then in effect), Dispositions in the ordinary course of
business consisting of the abandonment of intellectual property rights (other
than any Material Intellectual Property) which, in the good faith determination
of the Borrower, are not material to the conduct of the business of the Borrower
and its Subsidiaries;

(o) to the extent required by applicable law, the sale or other disposition of a
nominal amount of Equity Interests in any Foreign Subsidiary in order to qualify
members of the board of directors or equivalent governing body of such Person;

(p) transfer of property subject to Casualty Events upon receipt of the Net Cash
Proceeds of such Casualty Event;

(q) dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(r) Investments permitted by Section 7.03 and Restricted Payments permitted
under Section 7.06;

(s) Disposition of Subsidiaries of the Borrower listed in Schedule 7.05 and/or
assets of any of the foregoing; and

(t) additional Dispositions by the Borrower and its Subsidiaries; provided that
(i) at the time of such Disposition, no Event of Default shall exist or would
result from such Disposition, (ii) the Borrower or such Subsidiary shall receive
not less than 75% of the consideration in such Disposition in the form of cash
and Cash Equivalents and (iii) the Borrower shall prepay the Facilities in
accordance with Section 2.05(b)(ii) with the Net Cash Proceeds thereof

; provided, however, that (x) any Disposition pursuant to Section 7.05 (except
pursuant to Sections 7.05(e), (l), (m), (n), (o), (p), (r), (s) and (t) and
except for any Disposition made from a Loan Party to another Loan Party or from
a non-Loan Party to another non-Loan Party) shall be for fair market value and
(y) a transaction may utilize a combination of the exceptions in Sections
7.05(h) and (t).

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Subsidiary may make Restricted Payments to any Loan Party, and any
other Person that owns a direct Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

-118-



--------------------------------------------------------------------------------

(b) any Loan Party may make Restricted Payments to, or issue or sell any Equity
Interests to, or accept any capital contribution from, any other Loan Party;

(c) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(d) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its Qualified Equity Interests with the proceeds received from the substantially
concurrent issue of new Qualified Equity Interests;

(e) the Borrower may repurchase its Equity Interests from current or former
directors, officers or employees of the Borrower or any of its Subsidiaries,
their estates, spouses or former spouses or make payments to such persons upon
termination of employment or directorship, in connection with stock options,
stock appreciation rights or other equity or equity-based incentives pursuant to
incentive plans or in connection with the death or disability of such persons in
an aggregate amount not to exceed $5,000,000 in any fiscal year;

(f) the Borrower may repurchase, cancel or withhold Equity Interests to the
extent (x) such repurchase is deemed to occur upon or in connection with the
exercise or vesting of any options, warrants or other equity awards and (y) such
Equity Interests (i) represent a portion of the purchase price of such options,
warrants or other equity awards or (ii) are repurchased, cancelled or withheld
to facilitate the satisfaction of any tax liabilities incurred upon or in
connection with the exercise or vesting of any options, warrants or other equity
awards;

(g) the Borrower may make cash payments in lieu of issuing fractional or “odd
lot” Equity Interests in connection with Permitted Acquisitions; and

(h) in addition to the foregoing Restricted Payments, so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, the Borrower may make additional Restricted Payments in an aggregate
amount not to exceed $50,000,000 since the Amendment and Restatement Effective
Date; provided that such amount may be increased by the amount of Cumulative
Retained Excess Cash Flow.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Amendment and Restatement Effective Date or any
business substantially related, incidental or complementary thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (i) Restricted Payments permitted to be made pursuant to Section 7.06 and
Investments

 

-119-



--------------------------------------------------------------------------------

permitted under Section 7.03 and intercompany transactions, including
intercompany Indebtedness and asset transfers, expressly permitted hereunder,
(ii) customary directors’ fees and expenses, (iii) employment agreements,
employee benefit and compensation plans, as determined in good faith by the
board of directors or senior management of the Borrower, (iv) payments under
customary officers’ and directors’ indemnification arrangements, (v) any tax
sharing agreements or arrangements among Loan Parties and other Domestic
Subsidiaries entered into in the ordinary course of business or with Morgan
Stanley or its Affiliates (other than the Borrower and its Subsidiaries), and
any payments in connection therewith or (vi) transactions in which the Borrower
or any Subsidiary delivers to the Administrative Agent a letter from an
accounting, appraisal or investment banking firm of national standing stating
that such transaction is fair to the Borrower or such Subsidiary from a
financial point of view and which are approved by a majority of the
disinterested members of the board of directors of the Borrower in good faith.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to any
Loan Party or to otherwise transfer property to or invest in any Loan Party,
except for any agreement in effect (A) on the Original Closing Date and set
forth on Schedule 7.09 or (B) at the time any Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower, (ii) of any
Material Domestic Subsidiary to Guarantee the Obligations hereunder or (iii) of
the Borrower or any other Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person securing the Obligations hereunder; provided,
however, that this clause (iii) shall not prohibit any negative pledge or
restriction incurred or provided in favor of any holder of any secured
Indebtedness permitted under Section 7.02 solely to the extent any such negative
pledge or restriction relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant by a Loan Party of a Lien to secure an
obligation of such Person if a Lien is granted to secure the Obligations
hereunder or refinancings hereof; provided, however, that the foregoing shall
not apply to Contractual Obligations which (A) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 7.03 and applicable solely to such joint venture,
(B) are customary restrictions on leases, subleases, licenses or sublicenses
otherwise permitted hereunder so long as such restrictions relate solely to the
assets subject thereto, (C) are customary anti-assignment provisions in
contracts restricting the assignment of any agreement entered into in the
ordinary course of business, (D) are customary restrictions in contracts for the
Disposition of any assets or any Subsidiary permitted by Section 7.05, provided
that the restrictions in any such contracts shall apply only to such assets or
Subsidiary that is to be Disposed of, (E) are customary provisions in leases of
real property that prohibit mortgages or pledges of the lessee’s interest under
such lease, (F) are limitations imposed on any Subsidiary that is not a Loan
Party by the terms of any Indebtedness permitted hereunder if such limitation
applies only to the assets or property of such Subsidiary securing such
Indebtedness, (G) are in effect at the time any Person becomes a Subsidiary and
not created in anticipation thereof, (H) (x) exist on the Original Closing Date
and are identified on Schedule 7.09 and (y) to the extent Contractual
Obligations permitted by clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted renewal,
extension or refinancing of such Indebtedness so long as such

 

-120-



--------------------------------------------------------------------------------

renewal, extension or refinancing does not expand the scope of such Contractual
Obligations, (I) are restrictions contained in the terms of any Indebtedness
permitted hereunder or any agreement pursuant to which such Indebtedness was
issued if (x) such restriction applies only in the event of a payment default or
a default with respect to a financial covenant contained in such Indebtedness or
agreement (but shall not prohibit the prior Lien securing the Obligations other
than during a Collateral Suspension Period) or such restriction is not more
restrictive as to any Subsidiary than the restrictions applicable to such
Subsidiary contained in this Agreement and (y) the Borrower determines that any
such restriction will not materially affect the Borrower’s ability to make
principal or interest payments on the Loans, (J) are provisions imposed by any
instrument or agreement governing Indebtedness of any Subsidiary that is not a
Loan Party which is permitted by Section 7.02 or (K) arise under applicable law.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose, in each case, in
violation of such Regulation U of the FRB.

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 5.00:1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 3.25:1.00.

7.12 Capital Expenditures. Make any Capital Expenditure, except for Capital
Expenditures not exceeding, in the aggregate for the Borrower and its
Subsidiaries during each fiscal year set forth below, the amount set forth
opposite such fiscal year:

 

     Amount  

Fiscal Year Ending December 31, 2012

   $ 65,000,000   

Fiscal Year Ending December 31, 2013

   $ 70,000,000   

Fiscal Year Ending December 31, 2014

   $ 75,000,000   

Fiscal Year Ending December 31, 2015

   $ 80,000,000   

Fiscal Year Ending December 31, 2016

   $ 85,000,000   

Fiscal Year Ending December 31, 2017

   $ 90,000,000   

; provided, however, that any portion of any amount set forth above, if not
expended in the fiscal year for which it is permitted above, may be carried over
for expenditure in the immediately following fiscal year; and provided further
that if any such amount is so carried over, it will be deemed used in the
applicable subsequent fiscal year before the amount set forth opposite such
fiscal year above. In addition to the foregoing Capital Expenditures, the
Borrower and its Subsidiaries may make additional Capital Expenditures in an
aggregate amount up to the Cumulative Retained Excess Cash Flow. For any fiscal
year during which (x) a Permitted Acquisition is consummated or (y) an
Investment pursuant to Sections 7.03(i), (l) or (q) is consummated, in the case
of this clause (y), to the extent the Equity Interests in, or all or

 

-121-



--------------------------------------------------------------------------------

substantially all of the assets or business of, any Person or of assets
constituting a business unit, a line of business or division of such Person is
acquired, and for each fiscal year thereafter, the amount available for Capital
Expenditures otherwise permitted under this Section shall increase by an amount
equal to the amount of Capital Expenditures made by the acquired person or
business for the 12-month period immediately preceding such Permitted
Acquisition or Investment.

7.13 Amendments of Organization Documents and Indebtedness. Amend any of its
Organization Documents or amend, modify or change in any manner any term or
condition of any Indebtedness set forth in Schedule 7.02 the outstanding
principal amount of which exceeds the Threshold Amount, except for any
refinancing, refunding, renewal or extension thereof permitted by
Section 7.02(d), in each case in a manner materially adverse to the Lenders or
the Administrative Agent.

7.14 Accounting Changes. Make (a) any change in accounting policies or reporting
practices, except as required or permitted by GAAP or otherwise not materially
adverse to the Lenders, or (b) any change to its fiscal year.

7.15 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any subordinated
Indebtedness or any Indebtedness incurred pursuant to Section 7.02(j) or (s),
except (a) in connection with any Permitted Refinancing thereof that is
expressly permitted to be incurred pursuant to Section 7.02, (b) the conversion
of any such Indebtedness to Equity Interests (other than Disqualified Equity
Interests), (c) with respect to intercompany subordinated Indebtedness, to the
extent consistent with the terms thereof, (d) payments of regularly scheduled
principal and interest, (e) any purchases of Indebtedness pursuant to offers to
purchase required with proceeds of asset sales, casualty events or condemnation
events or upon a change of control, which provisions are customary for high
yield debt securities (as determined in good faith by the Borrower); provided
that the Borrower shall have first complied with the mandatory prepayment
provisions hereunder in connection with such asset sales, casualty events and
condemnation event or obtained a waiver hereunder in connection with such change
of control, as the case may be, and (f) so long as no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
prepayments, redemption, purchases, defeasances or other satisfaction in an
aggregate principal amount not to exceed the sum of (A) Cumulative Retained
Excess Cash Flow, (B) the Equity Net Cash Proceeds from the sale or issuance of
Qualified Equity Interests of the Borrower that are Not Otherwise Applied and
(C) $10,000,000.

7.16 Equity Interests of Wholly-Owned Subsidiaries. Permit any wholly owned
Subsidiary to become a non-wholly owned Subsidiary, except (i) as a result of or
in connection with a dissolution, liquidation, merger, consolidation,
amalgamation or disposition of a Subsidiary permitted by Section 7.04 or 7.05 or
an Investment permitted by Section 7.03, (ii) so long as such Subsidiary
continues to be a Guarantor or (iii) as a result of any sale or issuance of
Equity Interests of any Foreign Subsidiary otherwise permitted hereunder.

 

-122-



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, any fee due hereunder or any
other amount payable hereunder or under any other Loan Document or deposit any
funds as Cash Collateral in respect of L/C Obligations; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (with
respect to the Borrower only), 6.12, or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof shall have been given to the Borrower
by the Administrative Agent or the Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such payment is not made within any
applicable grace period in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount of more than the Threshold Amount, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause after giving effect to any applicable
grace period, with the giving of notice if required, such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, provided that
this clause (i)(B) shall not apply to secured Indebtedness of a Loan Party or a
Subsidiary that becomes due upon the sale or transfer by such Loan Party or
Subsidiary of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness, or unsecured Indebtedness of a Loan Party

 

-123-



--------------------------------------------------------------------------------

or a Subsidiary that does not become due but contains an obligation to offer to
purchase such Indebtedness following an asset sale in the event the proceeds of
such sale are not reinvested in the business or used to repay a category of
Indebtedness that includes the Loans (it being understood that this clause
(i)(B) shall apply if such offer to purchase is actually made or required to be
made); or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary (other than an
Immaterial Subsidiary) thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

-124-



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount which could
reasonably be expected to result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
Subsidiary of any Loan Party contests in writing the validity or enforceability
of any material provision of any Loan Document; or any Loan Party denies in
writing that it has any or further liability or obligation under any material
provision of any Loan Document, or purports to revoke, terminate or rescind any
material provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. At any time other than during a Collateral Suspension
Period, any Collateral Document shall for any reason (other than pursuant to the
terms thereof or as a result of a failure by the Collateral Agent to maintain
possession of stock certificates and promissory notes actually delivered to it
and except to the extent that such loss relates to real property and is covered
by a lender’s title insurance policy and the related insurer does not dispute
coverage) cease to create a valid and perfected first priority Lien (subject to
Liens permitted by Section 7.01) on any material portion of the Collateral
purported to be covered thereby.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

 

-125-



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Article III) payable to the Administrative Agent in
its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements or any Secured Cash Management Agreement, ratably among the Lenders,
the L/C Issuer and the Hedge Banks and the Cash Management Banks in proportion
to the respective amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations (other than any
Unmatured Surviving Obligations) have been indefeasibly paid in full, to the
Borrower or as otherwise required by Law.

 

-126-



--------------------------------------------------------------------------------

Subject to Section 2.03(c) and Section 2.15, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above, and thereafter
applied as provided in clause “Last” above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints MSSF to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Collateral Agent, the Lenders and the
L/C Issuer, and solely in the case of Sections 9.06 and 9.10, the Borrower and
the other Loan Parties, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions other than Sections 9.06 and 9.10.

(b) The Administrative Agent, each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable) and potential Hedge Bank and potential
Cash Management Bank) and the L/C Issuer hereby irrevocably designate and
appoint the Collateral Agent as the agent with respect to the Collateral, and
each of the Administrative Agent, each such Lender, and the L/C Issuer
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Collateral Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Collateral Agent shall not have any duties or responsibilities
except those expressly set forth herein, or any fiduciary relationship with any
of the Administrative Agent, each Lender, or the L/C Issuer, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Collateral Agent. The Collateral Agent shall be entitled to the
benefits of all provisions of this Article IX and Article X (including
Section 10.04(c)) as if set forth in full herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

-127-



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

-128-



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank with an
office in the United States or an Affiliate of any such bank with an office in
the United States and which shall, unless an Event of Default under
Section 8.01(a) or 8.01(f) has occurred and is continuing at such time, be
reasonably acceptable to the Borrower (which acceptance shall not be
unreasonably delayed). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications (including
such acceptance by the Borrower) set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,

 

-129-



--------------------------------------------------------------------------------

communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by an Administrative Agent pursuant to this Section shall also
constitute the resignation by such Person as L/C Issuer and Swing Line Lender.
Upon the acceptance of a successor’s appointment as Administrative Agent,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(ii) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Lead Arrangers, Book-Runners, Documentation Agents and Syndication Agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C

 

-130-



--------------------------------------------------------------------------------

Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent or the Collateral Agent, as applicable, at
its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
Unmatured Surviving Obligations) and the expiration or termination of all
Letters of Credit (unless Cash Collateralized in a manner reasonably
satisfactory to the L/C Issuer), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, (iii) if approved, authorized or ratified in writing in accordance
with Section 10.01, (iv) that constitutes “Excluded Property” (as such term is
defined in the Security Agreement) or (v) pursuant to Section 6.18(a);

 

-131-



--------------------------------------------------------------------------------

(b) to release any Guarantor from its obligations under the Guaranty and its
properties from any Lien under any Loan Document if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

9.11 Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender (which shall,
for purposes of this Section 9.11, include any L/C Issuer) an amount equivalent
to any applicable withholding tax. Without limiting or expanding the provisions
of Section 3.01, each Lender shall, and does hereby, indemnify the
Administrative Agent against, and shall make payable in respect thereof within
30 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.11. The agreements in
this Section 9.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

-132-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders (or by the Administrative Agent or the Collateral Agent, as
the case may be, with the consent of the Required Lenders) and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood that a waiver of any condition precedent in Section 4.01 or
4.02, or the waiver of any Default or Event of Default or any mandatory
prepayment, shall not constitute an extension or increase of any Commitment);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (vi) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate, (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder or (iii) to waive any obligation of the Borrower to pay interest,
commitment fees or Letter of Credit Fees at the highest grid rate upon the
occurrence and continuance of any Event of Default;

(d) change (i) Section 8.03 without the written consent of each Lender directly
affected thereby, (ii) following an exercise of remedies pursuant to
Section 8.02, change Section 2.12(a) or Section 2.13 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly affected thereby or (iii) the order of
application of any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.05(b), in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (x) if such Facility is a Class of Term Loans, the Required
Tranche Term Lenders and (y) if such Facility is the Revolving Credit Facility,
the Required Revolving Lenders;

(e) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(e)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Tranche Term Lenders” without the written consent of each
Lender under the applicable Facility;

 

-133-



--------------------------------------------------------------------------------

(f) at any time other than during a Collateral Suspension Period, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender;

(g) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

(h) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is a Class of Term Loans, the Required Tranche Term
Lenders with respect to such Class and (ii) if such Facility is the Revolving
Credit Facility, the Required Revolving Lenders;

(i) waive any condition set forth in Section 4.01 without the written consent of
the Lead Arrangers; or

(j) waive any condition set forth in Section 4.02 as to any Credit Extension
under the Revolving Credit Facility without the written consent of the Required
Revolving Lenders;

and provided further that without limiting any requirement that the same be
signed or executed by the Borrower or any other applicable Loan Party, as the
case may be, (i) no amendment, waiver or consent shall, unless in writing and
signed by the L/C Issuer in addition to the Lenders required above, affect the
rights or duties of the L/C Issuer under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.06(g) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
(v) if the Administrative Agent and the Borrower shall have jointly identified
an obvious error or any error or omission of a technical or immaterial nature in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days after notice thereof; (vi) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto and (vii) any waiver, amendment or modification of any
Loan Document that by its terms affects the rights or duties under such Loan
Document of the Lenders under a Facility (but not the Lenders under any other
Facility) may be effected by an agreement or

 

-134-



--------------------------------------------------------------------------------

agreements in writing entered into solely by the Borrower and if such affected
Facility is (i) a Class of Term Loans, the Required Tranche Term Lenders with
respect to such Class and (ii) the Revolving Credit Facility, the Required
Revolving Lenders. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the foregoing, any amendment or waiver of any representation or
warranty set forth in Article V or any existing Default or Event of Default, in
each case, in connection with the satisfaction of the conditions set forth in
Section 4.02 for any Credit Extension after the Amendment and Restatement
Effective Date shall be ineffective with respect to the satisfaction of such
conditions without the written consent of the Required Revolving Lenders (it
being understood that an amendment or waiver of any representation or warranty
for which the condition set forth in Section 4.02(a) is met at the time of such
amendment or waiver (without giving effect to such amendment or waiver), or any
amendment or waiver of any covenant under which no Default or Event of Default
exists at the time of such amendment or waiver (without giving effect to such
amendment or waiver), shall not require the separate written consent of the
Required Revolving Lenders as a condition to the satisfaction of the conditions
set forth in Section 4.02; provided that any waiver for the purpose of waiving a
condition to borrowing shall require the consent of the Required Revolving
Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Obligations, (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and (iii) to permit any
such additional credit facilities which are term facilities to share ratably
with the Term Loans in the application of prepayments and to permit any such
credit facilities which are revolving credit facilities to share ratably with
the Revolving Credit Facility in the application of prepayments; provided that
no such consent of the Required Lenders shall be required to make any changes
contemplated by Section 2.14.

Notwithstanding anything herein to the contrary, the Borrower and the
Administrative Agent may, without the input or consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions of Section 2.14, 2.18, 2.19 or 2.20.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender (or all of the Lenders under any Facility) and that has been approved by
the Required Lenders (or the

 

-135-



--------------------------------------------------------------------------------

Required Revolving Lenders or the Required Tranche Term Lenders, as the case may
be), the Borrower may replace such non-consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

-136-



--------------------------------------------------------------------------------

function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

-137-



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay or reimburse (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
the Lead Arrangers and their respective Affiliates (including the reasonable
fees, charges and disbursements of one counsel (together with one local counsel,
if necessary, in each relevant jurisdiction for the Lead Arrangers and the
Administrative Agent)), in connection with the syndication of the Facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers (including proposed amendments, modifications or
waivers) of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Lender or the L/C Issuer and their respective Affiliates (including,
without limitation, the reasonable fees and disbursements of one counsel
(together with one local counsel, if necessary, in each relevant jurisdiction
and another counsel if an actual conflict of interest exists among the
Administrative Agent, the Collateral Agent, the L/C Issuer, the Lenders and
their respective Affiliates) for the Administrative Agent, the Collateral Agent,
the Lenders, the L/C Issuer and their respective Affiliates taken together), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

-138-



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arrangers, the
Collateral Agent, each Lender and the L/C Issuer, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related reasonable and documented out-of-pocket costs
and expenses (including, without limitation, the reasonable fees and
disbursements of one counsel (together with one local counsel, if necessary, in
each relevant jurisdiction) for all Indemnitees taken as a whole; provided that
if there is a conflict of interest, the Borrower shall so indemnify for expenses
of one additional counsel to the affected Indemnitees taken as a whole),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee (and, upon any
such determination pursuant to this clause (x), any indemnification payments
with respect to such losses, claims, damages, liabilities or related expenses
previously received by such Indemnitee shall be subject to reimbursement by such
Indemnitee), (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) result from claims of any
of the Lenders solely against one or more Lenders (and not by one or more
Lenders against the Administrative Agent, the Collateral Agent, the Lead
Arrangers or the L/C Issuer in such capacity) that have not resulted from the
action, inaction, participation or contribution of the Borrower or its
Subsidiaries or any of their respective officers, directors, stockholders,
partners, members, employees, agents, representatives or advisors.

 

-139-



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable

 

-140-



--------------------------------------------------------------------------------

share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 10.06(b),
(ii) by way of participation in accordance with the provisions of
Section 10.06(d), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.06(f), or (iv) to an SPC in accordance
with the provisions of Section 10.06(g) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that except in the case of
an assignment to a Lender, an Affiliate of the assigning Lender or an Approved
Fund or the Borrower in connection with acquisitions or repurchases of Term
Loans by the Borrower pursuant to Discounted Prepayment Offers under
Section 2.17, any such assignment shall be subject to the following conditions:

(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment under any Facility and the Loans at
the time owing to it under such Facility or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless (x) such assignment is in
connection with the primary syndication of the Facilities or (y) each of

 

-141-



--------------------------------------------------------------------------------

the Administrative Agent and, so long as no Event of Default under
Section 8.01(a), Section 8.01(f) (with respect to the Borrower) or
Section 8.01(g)(i) (with respect to the Borrower) has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
Section 8.01(f) (with respect to the Borrower) or Section 8.01(g)(i) (with
respect to the Borrower) has occurred and is continuing at the time of such
assignment, (2) such assignment is to a Lender, an Affiliate of a Lender, an
Approved Fund, MSSF or an Affiliate of MSSF (other than the Borrower or any of
its Subsidiaries) or (3) such assignment is in connection with the primary
syndication of the Facilities; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender, an Approved Fund with respect to such Lender, MSSF or
an Affiliate of MSSF (other than the Borrower or any of its Subsidiaries) or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender, an
Approved Fund, MSSF or an Affiliate of MSSF (other than the Borrower or any of
its Subsidiaries);

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

 

-142-



--------------------------------------------------------------------------------

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility;

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption. The assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of its Subsidiaries, or any of the Borrower’s Affiliates (other than MSSF
and its Affiliates, excluding the Borrower and its Subsidiaries); and

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

In connection with any waiver, consent or other action requiring Required
Lender, Required Revolving Lender or Required Tranche Term Lender consent,
notwithstanding anything in this Agreement to the contrary, (x) unless a Default
shall have occurred and is continuing, none of the Borrower’s Affiliates shall
be permitted to consent (or withhold its consent) with respect to the Loans and
Commitments held by such Affiliates that are, in the aggregate, in excess of 10%
of the aggregate outstanding amount of any Class of Loans and Commitments or all
Loans and Commitments, as the case may be, as of the date of such waiver,
consent or action, and for purposes of calculating Required Lender, Required
Revolving Lender or Required Tranche Term Lender consent, as the case may be, an
amount equal to the aggregate amount of any Loans or Commitments held by such
Affiliates that is in excess of such 10% shall be deducted from the aggregate
amount of Loans and Commitments outstanding entitled to vote with respect to
such Class of Loans and Commitments or all Loans and Commitments, as the case
may be, and (y) if a Default shall have occurred and is continuing, none of the
Borrower’s Affiliates shall be permitted to consent (or withhold its consent)
with respect to its Loans and Commitments, and for purposes of calculating
Required Lender, Required Revolving Lender or Required Tranche Term Lender
consent, as the case may be, an amount equal to the aggregate amount of all
Loans or Commitments held by such Affiliates shall be deducted from the
aggregate amount of Loans and Commitments outstanding entitled to vote with
respect to such Class of Loans and Commitments or all Loans and Commitments, as
the case may be.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee

 

-143-



--------------------------------------------------------------------------------

Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

Upon its receipt of a duly completed Assignment and Assumption executed by the
assigning Lender and an assignee, together with any Note or Notes subject to
such assignment, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), any applicable tax forms and
any written consent to such assignment required by paragraph (b) of this
Section 10.06, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, or the Borrower or any
of its Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirement
to provide any applicable forms under Section 3.01) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b). To the extent permitted by

 

-144-



--------------------------------------------------------------------------------

law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
with respect to a Commitment or Loan to the Borrower shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest amounts) of each Participant’s interest in the
Commitment and/or Loan (the “Participant Register”). The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent (such consent
not to be unreasonably withheld or delayed).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i) an
SPC shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject
to the requirements and limitations therein, including the requirement to
provide any applicable forms under Section 3.01) but only to the same extent as
the applicable Granting Lender, (ii) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (iii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04) unless such grant was made with prior written consent of the
Borrower (such consent not to be unreasonably withheld or delayed), (iii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable (all liability for which shall
remain with the Granting Lender), and (iv) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender

 

-145-



--------------------------------------------------------------------------------

to the same extent, and as if, such Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time MSSF
assigns all of its Revolving Credit Commitment and Revolving Credit Loans
pursuant to Section 10.06(b), MSSF may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of MSSF as L/C Issuer or Swing Line Lender, as the
case may be. If MSSF resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If MSSF resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) on a confidential and need-to-know basis to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives who need to know such
information in connection with the transactions contemplated hereby (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and will be subject to customary
confidentiality obligations of professional

 

-146-



--------------------------------------------------------------------------------

practice or will agree (which agreement may be oral or pursuant to company
policy) to be bound by the terms of this Section 10.07 (or language
substantially similar to this Section 10.07), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case such Person, to the extent permitted by law and
except where such disclosure is made in the course of routine audits or reviews
by regulatory or self-regulatory authorities, shall inform the Borrower
promptly) or to any Federal Reserve Bank or central bank in connection with a
pledge or assignment pursuant to Section 10.06(f), (c) to the extent required
pursuant to the order of any court or administrative agency or in any pending
legal or administrative proceeding, or by applicable laws (including for
purposes of establishing a “due diligence” defense) or regulations or by any
subpoena or similar legal process (in which case such Person, to the extent
permitted by law, shall inform the Borrower promptly), (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.07, to (i) any permitted assignee of or Participant in,
or any prospective permitted assignee of or Participant in, any of its rights or
obligations under this Agreement or any Lender of Additional Term Loans or any
potential Lender of Additional Term Loans or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section, (ii) becomes available to the Administrative
Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
basis that to its knowledge is nonconfidential from a source other than the
Borrower or (iii) is independently developed by such Person.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a basis that to its knowledge is nonconfidential prior to disclosure
by any Loan Party or any Subsidiary thereof, provided that, in the case of
information received from a Loan Party or any such Subsidiary after the Original
Closing Date, such information is clearly identified at the time of delivery as
confidential or is delivered pursuant to Sections 6.01, 6.02 or 6.03 hereof. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

-147-



--------------------------------------------------------------------------------

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower owing
under this Agreement or any other Loan Document to such Lender or the L/C
Issuer, irrespective of whether or not such Lender or the L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become

 

-148-



--------------------------------------------------------------------------------

effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or PDF (or similar file) by electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or delivers a notice described in Section 3.02, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the

 

-149-



--------------------------------------------------------------------------------

Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents (or, in the case
of a consent which requires the consent of all Lenders under a particular
Facility, all of its interests, rights and obligations under such Facility) to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) (or, in the case of a consent which
requires the consent of all Lenders under a particular Facility, such amounts
solely with respect to such Facility);

(b) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(c) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Any Lender being replaced pursuant to this Section 10.13 shall promptly
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY

 

-150-



--------------------------------------------------------------------------------

AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES
THAT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and

 

-151-



--------------------------------------------------------------------------------

agrees, and acknowledges its Subsidiaries’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lead Arrangers are arm’s-length commercial
transactions between the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent and the Lead Arrangers, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent and each Lead Arranger is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Subsidiaries, or any other Person and (B) none of
the Administrative Agent and the Lead Arrangers have any obligation to the
Borrower or any of its Subsidiaries with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Subsidiaries, and none of the Administrative Agent and the Lead Arrangers
have any obligation to disclose any of such interests to the Borrower or any of
its Subsidiaries. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative Agent
and the Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the USA Patriot Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

-152-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MSCI INC. By:   /s/ Frederick Bogdan

Name:    Frederick Bogdan Title:   Assistant Secretary, General Counsel

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent, L/C Issuer, Swing Line Lender and a Lender

By:    /s/ Stephen B. King

Name:    Stephen B. King Title:   VP

MORGAN STANLEY & CO., LLC,

as Collateral Agent

By:    /s/ Stephen B. King

Name:    Stephen B. King Title:   Executive Director

MORGAN BANK, N.A., as Lender By:    /s/ Wissam Kairouz

Name:    Wissam Kairouz Title:   Authorized Signatory

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender By:    /s/ Oscar D. Cortez

Name:    Oscar D. Cortez Title:   Vice President

 

[SIGNATURE PAGE TO MSCI AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Fifth Third Bank, as a Lender By:     /s/ Neil Kiernan

Name:     Neil Kiernan Title:     Vice President

If a second signatory is necessary:   By:      

Name:     Title:    

JP Morgan Chase Bank, N.A., as a Lender By:     /s/ Catherine Grossman

Name:     Catherine Grossman Title:     V.P.

If a second signatory is necessary:  

By:      

Name:     Title:    

RBS Citizens, N.A.,

as a Lender

By:     /s/ Paul Darrigo

Name:     Paul Darrigo Title:     Senior Vice President

If a second signatory is necessary:   By:      

Name:     Title:    

 

[SIGNATURE PAGE TO MSCI AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

By:    /s/ Brandon Kelley

Name:    Brandon Kelley Title:    Senior Vice President

HSBC Bank USA, National Association,

as a Lender

By:    /s/ Richard J. Elias

Name:    Richard J. Elias Title:    Vice President

If a second signatory is necessary:  By:     

Name:    Title:   

TD Bank, N.A.

as a Lender

By:    /s/ Shreya Shah

Name:    Shreya Shah Title:    Senior Vice President

If a second signatory is necessary:  By:     

Name:    Title:   

Bank of America, N.A.,

as a Lender

By:    /s/ Maryanne Fitzmaurice

Name:    Maryanne Fitzmaurice Title:    Director

If a second signatory is necessary:  By:     

Name:    Title:   

 

[SIGNATURE PAGE TO MSCI AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Raymond James Bank, FSB, as a Lender By:    /s/ Alexander L. Rody

Name:    Alexander L. Rody Title:    Senior Vice President

Sumitomo Mitsui Banking Corporation,

as a Lender

By:    /s/ David W. Kee

Name:    David W. Kee Title:    Managing Director

WELLS FARGO BANK, N.A., as a Lender By:    /s/ Tony Sood

Name:    Tony Sood Title:    Director

If a second signatory is necessary:  By:     

Name:    Title:   

SOVEREIGN BANK, N.A.,

as a Lender

By:    /s/ Cameron Gateman

Name:    Cameron Gateman Title:    SVP-Large Corp. Banking

 

[SIGNATURE PAGE TO MSCI AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

If a second signatory is necessary:  By:     

Name:    Title:   

Key Bank National Association,

as a Lender

By:     /s/ Robert W. Boswell

Name:    Robert W. Boswell Title:    Senior Vice President

If a second signatory is necessary:  By:     

Name:    Title:   

Bank of the West,

as a Lender

By:    /s/ Sidney Jordan

Name:    Sidney Jordan Title:    Senior Vice President

If a second signatory is necessary:  By:     

Name:    Title:   

Land Bank of Taiwan, New York Branch,

as a Lender

By:    /s/ Henry Leu

Name:    Henry Leu Title:    SVP & General Manager

If a second signatory is necessary:  By:     

Name:    Title:   

 

[SIGNATURE PAGE TO MSCI AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

City National Bank,

as a Lender

By:    /s/ Jeffrey Feinberg

Name:    Jeffrey Feinberg Title:    Senior Vice President

If a second signatory is necessary:  By:     

Name:    Title:   

Hua Nan Commercial Bank, Ltd., Los Angeles Branch,

as a Lender

By:    /s/ Oliver C. H. Hsu

Name:    Oliver C.H. Hsu Title:    VP & General Manager

If a second signatory is necessary:  By:     

Name:    Title:   

FIRST NIAGARA BANK, N.A.,

as a Lender

By:    /s/ Ken Jameson

Name:    Ken Jameson Title:    Vice President

If a second signatory is necessary:  By:     

Name:    Title:   

 

[SIGNATURE PAGE TO MSCI AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Mercantil Commercebank N.A.,

as a Lender

By:   /s/ Eduardo J. Marino

Name:   Eduardo J. Marino Title:   VP

If a second signatory is necessary: By:   /s/ Gary Ladulcepa

Name:   Gary Ladulcepa Title:   EVP

E. SUN COMMERCIAL BANK LTD.,

LOS ANGELES BRANCH

as a Lender

By:   /s/ Edward Chen

Name:   Edward Chen Title:   VP & GENERAL MANAGER

Mega International Commercial Bank Co., Ltd.,

New York Branch

as a Lender

By:   /s/ Priscilla Hsing

Name:   Priscilla Hsing Title:   VP & DGM

If a second signatory is necessary: By:    

Name:   Title:  

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

as a Lender

By:   /s/ Eric Y.S. Tsai

Name:   Eric Y.S. Tsai Title:   Vice President & General Manager

 

[SIGNATURE PAGE TO MSCI AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Chinatrust Commercial Bank, New York Branch

as a Lender

By:   /s/ Amy Fong

Name:   Amy Fong Title:   SVP & General Manager

The Bank of East Asia, Limited, Los Angeles Branch

as a Lender

By:   /s/ Chong Tan

Name:   Chong Tan Title:   VP & Credit Manager

If a second signatory is necessary: By:   /s/ Victor Li

Name:   Victor Li Title:   General Manager

 

[SIGNATURE PAGE TO MSCI AMENDED AND RESTATED CREDIT AGREEMENT]